           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 1 of 60



     Michael L. Schrag (SBN 185832)
 1   Joshua J. Bloomfield (SBN 212172)
 2   Linda P. Lam (SBN 301461)
     GIBBS LAW GROUP LLP
 3   505 14th Street, Suite 1110
     Oakland, California 94612
 4   Telephone: (510) 350-9700
     Facsimile: (510) 350-9701
 5   mls@classlawgroup.com
 6   jjb@classlawgroup.com
     lpl@classlawgroup.com
 7
     Richard M. Paul III
 8   Ashlea G. Schwarz
     Laura C. Fellows
 9
     PAUL LLP
10   601 Walnut Street, Suite 300
     Kansas City, Missouri 64106
11   Telephone: (816) 984-8100
     Facsimile: (816) 984-8101
12   Rick@PaulLLP.com
     Ashlea@PaulLLP.com
13
     Laura@PaulLLP.com
14
     Counsel for Plaintiffs and the Proposed Classes
15

16                             UNITED STATES DISTRICT COURT FOR THE
17
                                    NORTHERN DISTRICT OF CALIFORNIA
18
      ALICIA HERNANDEZ et al., individually                 Case No. 3:18-cv-07354-WHA
19    and on behalf of all others similarly situated,
20                    Plaintiffs,                           THIRD AMENDED
21                                                          CLASS ACTION COMPLAINT
      v.
22                                                          DEMAND FOR JURY TRIAL
      WELLS FARGO BANK, N.A.,
23
                      Defendant.
24

25

26

27

28

                                                        1                     THIRD AMENDED COMPLAINT
                                                                                 Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 2 of 60




 1                                              INTRODUCTION

 2          1.      Plaintiffs are among the hundreds of homeowners who lost their homes to foreclosure

 3   because Wells Fargo wrongly determined they did not qualify for a mortgage modification.

 4          2.      This was not an accident, but rather the result of years of a willful and reckless lack of

 5   central oversight by Wells Fargo’s Board and executive leadership that has led to repeated compliance

 6 breakdowns and billions of dollars in government fines.

 7          3.      For years, Wells Fargo failed to verify or audit its loan modification software to ensure it

 8   was properly calculating homeowners’ eligibility for government-mandated mortgage modifications.

 9   Material errors remained uncorrected in the software for five to eight years, if not longer.

10          4.      The federal government cited Wells Fargo in 2011 for failing to adequately audit its

11   mortgage modification and foreclosure procedures, and Wells Fargo’s Board and executive leadership

12   promised to implement ongoing testing to ensure that the Bank complied with government

13   requirements in the future. But they failed to live up to that promise and multiple errors in Wells

14   Fargo’s decision-making software remained unaddressed.

15          5.      Wells Fargo’s leadership failed to implement adequate testing even after the government

16   found that another error in the Bank’s software had led the Bank to wrongfully deny mortgage

17   modifications in 2013-2014. Wells Fargo was cited again for failing to properly oversee the Bank’s

18   mortgage modification and foreclosure operations, but still did nothing to stop others like Plaintiffs

19   from being wrongfully denied mortgage modifications and foreclosed upon.

20          6.      Not until August 2013 did Wells Fargo discover one of the errors that led it to

21   wrongfully deny mortgage modifications to Plaintiffs and hundreds of other homeowners. But rather

22   than coming clean, Wells Fargo kept its discovery secret—likely in an effort to avoid additional

23   government penalties. The government had previously imposed restrictions on Wells Fargo’s mortgage

24   servicing business and announced fines, with the amount of the fine and the duration of business

25   restrictions dependent on the length and severity of the Bank’s continued non-compliance. Had Wells

26   Fargo disclosed another scandal that led it to unlawfully deny mortgage modifications to hundreds of

27   customers, the government likely would not have lifted its business restrictions in 2016 and would have

28   imposed a far more severe penalty than the $70 million fine it ultimately issued.


                                                        -2-                     THIRD AMENDED COMPLAINT
                                                                                   Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 3 of 60




 1          7.      Moreover, despite knowing in 2013 that its mortgage modification software was faulty

 2 and had the potential to impact borrowers, Wells Fargo continued to use that faulty software when

 3   reviewing borrowers’ loans for mortgage modifications. As a result, Wells Fargo wrongfully denied

 4   mortgage modifications to Plaintiffs and class members, and in many cases foreclosed on their homes.

 5          8.      The Wells Fargo Board’s repeated failure to fulfill its oversight responsibilities, despite

 6   promising to do so as part of multiple consent decrees, has grown so flagrant—and led to so many

 7   scandals and consumer abuses—that the Federal Reserve just last year placed an asset-cap on Wells

 8   Fargo that will not be lifted until Wells Fargo convinces the government it has finally reformed its

 9   central oversight practices. The Federal Reserve’s cease-and-desist order has been described as a “Fear

10   of God Penalty,” with one expert opining that the Bank is “lucky it is too big to shut down.”

11          9.      After the Federal Reserve issued the asset-cap in February 2018, Wells Fargo announced

12   an overhaul of its Board. Wells Fargo has since disclosed to its shareholders what it learned in 2015—

13   that hundreds of its customers were wrongfully and unlawfully denied mortgage modifications, with

14   many of those customers subsequently losing their homes. Following that initial disclosure, Wells

15   Fargo discovered yet another error in its automated decision-making tool, which caused even more

16   homeowners to be wrongfully denied mortgage modifications. Wells Fargo has warned its customers

17   that even more errors and more affected customers may be uncovered as its review continues.

18          10.     Although Wells Fargo publicly claims to be turning over a new leaf to make things right

19   for its customers, it is unwilling to fairly compensate the customers whose lives its reckless behavior

20   forever changed. Hundreds lost their homes and yet Wells Fargo told its shareholders it was allocating

21   less than $13,000 per person as remediation. Wells Fargo then moved to dismiss this action with

22   prejudice, so that its customers would receive nothing more than it pre-allocated for them. Wells Fargo

23   wants to be the sole arbiter of how much remediation it should pay—with little regard for the financial

24   and emotional devastation its reckless behavior has wrought on Plaintiffs’ and class members’ lives.

25          11.     Plaintiffs seek to hold Wells Fargo and its leadership truly responsible for their repeated

26 and deliberate failure to ensure the Bank was complying with legal requirements. They seek

27 certification of a nationwide class of homeowners wrongly denied a mortgage modification; a larger

28 emotional distress class; and several statewide classes that will allow class members to efficiently


                                                        -3-                    THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 4 of 60




 1   pursue additional claims under state consumer protection laws. Plaintiffs also intend to pursue entry of

 2   an injunction or other equitable relief sufficient to prevent the continued use of Wells Fargo’s unfair

 3   practices, and treble and punitive damages pursuant to state law.

 4                                                JURISDICTION

 5             12.   The Court has subject matter jurisdiction over this action under 28 U.S.C. § 1332(d)(2)

 6   because this is a class action in which the amount in controversy exceeds $5,000,000, exclusive of

 7   interest and costs; in the aggregate, there are more than 100 members in the proposed classes; and at

 8 least one class member is a citizen of a state different from any defendant.

 9             13.   Venue is proper in this Court under 28 U.S.C. §1391(b) because Defendant resides in

10 this district and because a substantial part of the events or omissions giving rise to Plaintiffs’ claims

11 occurred in this district.

12                                     INTRADISTRICT ASSIGNMENT

13             14.   Assignment to the Oakland/San Francisco division is proper because Wells Fargo’s

14 designated principal place of business is in San Francisco, California and a substantial part of the events

15 or omissions giving rise to Plaintiffs’ claims occurred there.

16                                                   PARTIES

17             15.   Plaintiff Alicia Hernandez is a resident and citizen of Easton, Pennsylvania. Ms.

18   Hernandez was denied a mortgage modification and her New Jersey condominium was foreclosed upon

19   as a result of the conduct alleged herein.

20             16.   Plaintiff Debora Granja is a resident and citizen of Eugene, Oregon. Ms. Granja was

21   denied a mortgage modification and her home in Brentwood, California, was foreclosed upon as a

22   result of the conduct alleged herein.

23             17.   Plaintiff Sandra Campos is a resident and citizen of Paramount, California. Ms. Campos

24   was denied a mortgage modification and her home in Paramount, California, was foreclosed upon as a

25   result of the conduct alleged herein.

26             18.   Plaintiff Keith Lindner is a resident and citizen of California. Mr. Lindner was denied a

27   mortgage modification and lost his home in Visalia, California, as a result of the conduct alleged

28   herein.


                                                        -4-                     THIRD AMENDED COMPLAINT
                                                                                   Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 5 of 60




 1           19.     Plaintiff Emma White is a resident and citizen of Jacksonville, Florida. Ms. White was

 2   denied a mortgage modification and her home in Callahan, Florida, was foreclosed upon as a result of

 3   the conduct alleged herein.

 4           20.     Plaintiff Coszetta Teague is a resident and citizen of Homewood, Illinois. Ms. Teague

 5   was denied a mortgage modification and her home in Calumet City, Illinois, was foreclosed upon as a

 6   result of the conduct alleged herein.

 7           21.     Plaintiffs Russell and Brenda Simoneaux are residents and citizens of Baton Rouge,

 8   Louisiana. Mr. and Mrs. Simoneaux were denied a modification of the mortgage on their Louisiana

 9   home as a result of the conduct alleged herein.

10           22.     Plaintiffs John and Yvonne DeMartino are residents and citizens of Baltimore,

11 Maryland. The DeMartinos were denied a mortgage modification and their house in Baltimore,

12 Maryland, was foreclosed upon as a result of the conduct alleged herein.

13           23.     Plaintiff Rose Wilson is a resident and citizen of New York. Ms. Wilson was denied a

14 mortgage modification and her New York home was foreclosed upon as a result of the conduct alleged

15 herein.

16           24.     Plaintiff Tiffanie Hood is a resident and citizen of Ohio. Ms. Hood was denied a

17 mortgage modification and her Ohio home was foreclosed upon as a result of the conduct alleged

18 herein.
19           25.     Plaintiffs George and Cyndi Floyd are residents and citizens of Philadelphia,

20 Pennsylvania. The Floyds were denied a mortgage modification and their house in Lancaster,

21 Pennsylvania, was foreclosed upon as a result of the conduct alleged herein.

22           26.     Plaintiff Troy Frye is a resident and citizen of Georgia. Mr. Frye was denied a mortgage

23 modification and lost his home in Hephzibah, Georgia, as a result of the conduct alleged herein.

24           27.     Plaintiff Diana Trevino is a resident and citizen of Richardson, Texas. Ms. Trevino was

25 denied a mortgage modification and her Texas home was foreclosed upon as a result of the conduct

26 alleged herein.

27           28.     Wells Fargo & Company (WFC), is a Delaware corporation headquartered in San

28 Francisco, California, and a registered bank holding company that owns and controls Defendant Wells


                                                        -5-                   THIRD AMENDED COMPLAINT
                                                                                 Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 6 of 60




 1   Fargo Bank, N.A.

 2          29.     Defendant Wells Fargo Bank, N.A., is a national banking association with its main

 3   office in Sioux Falls, South Dakota, and designated principal place of business in San Francisco,

 4   California.

 5          30.     Defendant, along with Wells Fargo & Company, shared responsibility for ensuring that

 6   the Bank’s operations were properly tested to ensure compliance with HAMP and other government

 7   requirements, with ultimate responsibility lying with WFC’s Board of Directors, and its Audit &

 8   Examination Committee in particular. There also exists a high-degree of built-in overlap between

 9   Wells Fargo and WFC due to the fact that WFC owns and controls the Bank, and that the Bank

10   directors responsible for ensuring compliance with HAMP and other government requirements were

11   also WFC executives and/or directors.

12                                       FACTUAL ALLEGATIONS

13          A.      Wells Fargo Wrongfully Forecloses on Its Customers’ Homes

14          31.     Plaintiffs are among the millions of homeowners who had trouble making ends meet

15   during the Great Recession. They fell behind on their mortgage payments and needed help to avoid

16   losing their homes.

17          32.     The Home Affordable Modification Program (HAMP) was designed to provide the very

18 help that Plaintiffs and class members needed. Introduced pursuant to the Emergency Economic
19 Stabilization Act of 2008, HAMP required mortgage servicers to offer loan modifications to borrowers

20 who met certain threshold requirements. These modifications would lower a borrower’s mortgage

21 payments to a manageable level (typically 31 percent of the borrower’s monthly income) and allow the

22 borrower to avoid foreclosure.

23          33.     Similar threshold requirements were incorporated into the mortgage modification

24 requirements of government-sponsored enterprises (or GSEs), such as Fannie Mae and Freddie Mac,

25 and the Federal Housing Administration (FHA).

26          34.     Plaintiffs and class members met the threshold requirements for a mortgage modification

27 and as their mortgage servicer, Wells Fargo, was required to offer them a loan modification. Wells

28 Fargo failed to do so, however, and instead foreclosed on Plaintiffs and more than five hundred other


                                                       -6-                   THIRD AMENDED COMPLAINT
                                                                                Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 7 of 60




 1   class members who could not make their monthly payments without a modification.

 2          35.     Another three hundred class members were just able to stave off foreclosure, but not

 3   without overcoming numerous financial and emotional difficulties that could have been avoided if

 4   Wells Fargo had lowered their mortgage payments as HAMP and other GSEs required.

 5
            B.      Wells Fargo Fails to Adequately Test Its Automated Decision-Making Tool Over a
 6                  Period of at Least 8 Years

 7          36.     Wells Fargo has only recently acknowledged that it wrongfully denied Plaintiffs and

 8 class members mortgage loan modifications to which they were entitled under HAMP and other

 9   government requirements.

10          37.     In form letters sent to Plaintiffs and class members in late 2018, Wells Fargo claimed

11   that its decision was based on a “faulty calculation.” The problem goes much deeper than a single

12   miscalculation, however, and reflects the same type of extreme and outrageous conduct that has

13   embroiled Wells Fargo in a string of public scandals.

14          38.     Between 2010 and 2018, Wells Fargo failed to detect multiple systematic errors in its

15   automated decision-making tool. This software determined customers’ eligibility for a government-

16   mandated mortgage modification during a time of extreme financial distress. Its importance to these

17   customers’ lives cannot be overstated. Yet Wells Fargo not only failed to verify that its software was

18   correctly calculating whether customers met threshold requirements for a mortgage modification, it

19   failed to regularly and properly audit the software for compliance with government requirements—

20   allowing life-changing errors to remain uncorrected for years on end.

21          39.     Wells Fargo was not required to develop its own tool to calculate whether its customers

22   were eligible for government-mandated mortgage modifications. The government provided a free

23 software tool for mortgage servicers to use in determining whether homeowners met threshold

24 requirements. If Wells Fargo was not going to properly verify and audit its own software, it could

25 have—and should have—used the free software instead.

26          40.     As a result of Wells Fargo’s deficient auditing and compliance procedures, the Bank

27 repeatedly violated HAMP and other government requirements over a period of at least eight years and

28 denied Plaintiffs and class members mortgage modifications that the Bank was legally required to offer.


                                                       -7-                    THIRD AMENDED COMPLAINT
                                                                                 Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 8 of 60



            C.      Wells Fargo’s Leadership Fails to Implement Adequate Testing Even After
 1                  Promising to Do So as Part of 2011 Consent Decrees
 2
            41.     Wells Fargo failed to use appropriate auditing and compliance procedures even after a
 3
     2010 investigation by the Office of Comptroller of the Currency (OCC) found numerous deficiencies in
 4
     the Bank’s mortgage modification and foreclosure practices.
 5
            42.     The OCC found, among other things, that the Bank had failed to devote adequate
 6
     oversight to its foreclosure processes, failed to ensure compliance with applicable laws, and failed to
 7
     adequately audit its foreclosure procedures.
 8
            43.     Wells Fargo agreed to correct these deficiencies in two 2011 consent orders, one of
 9
     which was signed by the Bank’s Board of Directors (all of whom were also officers and/or directors of
10
     Wells Fargo & Company), and the other of which was signed by WFC pursuant to a resolution passed
11
     by WFC’s Board of Directors.
12
            44.     Wells Fargo pledged in the 2011 consent orders to maintain adequate governance and
13
     controls to ensure compliance with HAMP; to engage in ongoing testing for compliance with HAMP;
14
     and to ensure that the Bank’s mortgage modification and foreclosure practices were regularly reviewed
15
     and any deficiencies promptly detected and remedied. The Bank also promised to maintain a
16
     Compliance Committee of board members to monitor its ongoing compliance with the Consent Order.
17
            45.     In one of the consent orders, the Federal Reserve specifically ordered WFC’s Board of
18
     Directors to take steps to ensure the Bank complied with its obligations under the consent orders,
19
     including by strengthening the Board’s oversight of compliance with HAMP and other government
20
     requirements; to ensure that audit and compliance programs were adequately staffed; and to improve
21
     the information and reports that would be regularly reviewed by WFC’s Board of Directors.
22
            46.     Wells Fargo subsequently reported to the Federal Reserve that the Bank’s Compliance
23
     Committee was meeting as required, that the Audit & Examination Committee of WFC’s Board of
24
     Directors would also assume ongoing responsibility for oversight and compliance based on improved
25
     reporting, and that WFC’s Chief Operational Risk Officer (CORO) was providing both the Compliance
26
     Committee and the Audit & Examination Committee with the necessary information and testing results
27
     for them to effectively oversee the Bank’s mortgage modification and foreclosure practices and ensure
28
     compliance with HAMP and other government requirements.

                                                        -8-                    THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 9 of 60




 1          47.     Together, Wells Fargo’s executives and board members—in particular, Wells Fargo’s

 2   Compliance Committee, Chief Operational Risk Officer, and Audit & Examination Committee—were

 3   supposed to make sure that the Bank conducted the necessary testing to detect and remedy any

 4   violations of HAMP and other government requirements. They repeatedly failed to fulfill these

 5   obligations over the course of several years, however—in violation of the promises they made in the

 6   2011 Consent Order and in callous disregard of the well-being of their customers.

 7          48.     Four years after Wells Fargo agreed to the terms of the 2011 consent orders, in June

 8 2015, the OCC found that the Bank was still in continuing noncompliance. Among other things, the

 9 OCC found that Wells Fargo had not maintained ongoing testing for compliance with HAMP and other
10 government requirements; had not ensured that the Bank’s audit and compliance programs had the

11 requisite authority and status within Wells Fargo so that deficiencies in the Bank’s mortgage

12 modification and foreclosure practices would be identified and promptly remedied; and had not ensured

13 that the Bank was making reasonable good faith efforts, consistent with HAMP and other government

14 requirements, to modify delinquent mortgage loans and prevent foreclosures of its customers’ homes.

15
            D.      Wells Fargo Conceals Its Discovery of One of the Systematic Errors from
16                  Regulators and Consumers

17          49.     In response to Wells Fargo’s ongoing violations of the 2011 Consent Order, the OCC

18 prohibited the Bank from growing its residential mortgage servicing business until Wells Fargo brought
19 its operations into compliance with an amended consent order. The OCC also stated that it would be

20 taking additional action against Wells Fargo, the nature and severity of which would depend on the

21 nature, length, and severity of the Bank’s continued noncompliance with the amended consent order.

22          50.     As a result of Wells Fargo’s continuing failure to implement adequate auditing and

23   compliance procedures, Wells Fargo failed to catch an error in its mortgage modification software that

24   led the Bank to wrongly deny mortgage modifications to 184 customers between March 2013 and

25   October 2014. The OCC specifically noted this error in its May 24, 2016 order requiring Wells Fargo

26   to pay a civil money penalty of $70 million.

27          51.     Unbeknownst to the OCC, Wells Fargo had discovered another error in its mortgage

28   modification software in August 2013—one of the errors at issue in this case—which caused the Bank


                                                       -9-                   THIRD AMENDED COMPLAINT
                                                                                Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 10 of 60




 1   to wrongly deny mortgage modifications to 625 customers. Well Fargo decided not to tell anybody it

 2   had discovered this error—likely as part of an effort to avoid a larger penalty from the OCC and ensure

 3   that the OCC would terminate its supervision of the Bank under the 2011 Consent Order and lift the

 4   business restrictions it had imposed in 2015.

 5          52.     The Bank’s seven-member Board of Directors, each of whom also served on WFC’s

 6 Board of Directors, signed the stipulation under which the Bank accepted the $70 million penalty and

 7 acknowledged the error that led the Bank to wrongly deny mortgage modifications to 184 customers in

 8 2013-2014. These directors did not disclose that the Bank had discovered another error—either

 9 because their oversight was so non-existent that they did not know, or because they chose to
10 deliberately mislead the OCC to minimize the Bank’s penalty and ensure that the OCC lifted the

11 business restrictions it had imposed on the Bank.

12          53.     To make matters worse, even after discovering the 2013 error, Wells Fargo still did not

13 reform its auditing and verification practices. Related errors that would affect an additional 145

14 customers were not discovered until five years later.

15
            E.      Wells Fargo’s Repeated Failure to Test Its Automated Tool Stems from the
16                  Company’s Chronic and Intentional Lack of Central Oversight

17          54.     The failure of Wells Fargo’s executives and board members to implement adequate

18 auditing and compliance procedures was not an accident. As scandal after scandal comes to light, it has
19 become all too clear that Wells Fargo’s leaders intentionally abandoned their oversight

20 responsibilities—and did so to a shocking degree.

21          55.     The most notorious example is the fraudulent account scandal uncovered in 2016, when

22 it was revealed that Wells Fargo employees were encouraged to sign up customers for some 3.5 million

23 checking and credit card accounts without their knowledge. Wells Fargo was fined $185 million by

24 federal regulators and over 5,000 employees (roughly 1% of Wells Fargo’s workforce) were fired for

25 their involvement in the scandal.

26          56.     The fraudulent account scandal also involved the Audit & Examination Committee,

27 which ignored quarterly reports detailing suspicious sales activities for over a decade and rebuffed an

28 institutional investor’s request that the Board address its lack of comprehensive audit procedures and


                                                       -10-                  THIRD AMENDED COMPLAINT
                                                                                Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 11 of 60




 1   adjust compensation policies to discourage abusive sales practices. The two executives most associated

 2   with the fraudulent account scandal—John G. Stumpf and Carrie L. Tolstedt—were signatories to one

 3   of the 2011 consent orders discussed above and among those responsible for Wells Fargo’s failure to

 4   comply with the orders by implementing adequate auditing and compliance procedures.

 5          57.      This case and the fraudulent account scandal are far from the only examples of Wells

 6   Fargo’s Board and executive leadership abdicating their oversight responsibilities. Wells Fargo’s

 7   Board and executive leadership have consistently ignored unlawful practices throughout the Bank’s

 8   lending divisions, leading to an unprecedented series of government fines. To give just a few more

 9   examples:

10                1. In July 2012, Wells Fargo agreed to pay $175 million to settle charges that its mortgage
                     lending practices discriminated against African-American and Hispanic borrowers
11
                  2. In January 2013, Wells Fargo was one of ten major lenders that agreed to pay a total of
12                   $8.5 billion to resolve claims of foreclosure abuses
13                3. In September 2013, Wells Fargo agreed to pay $869 million to resolve claims it had
                     misrepresented the quality of mortgage loans it sold to Freddie Mac
14
                  4. In April 2016, Wells Fargo agreed to pay $1.2 billion and accepted responsibility for
15                   falsely certifying that mortgage loans were eligible for FHA insurance
16                5. In August 2016, Wells Fargo agreed to pay a $3.6 million penalty to resolve allegations
                     that it engaged in illegal student loan servicing practices
17
                  6. In April 2018, Wells Fargo was fined a total of $1 billion for improperly force-placing
18                   insurance on its auto-loan customers (often leading to wrongful vehicle repossessions)
19                   and charging its mortgage-loan customers excessive rate-lock fees
                  7. In December 2018, Wells Fargo agreed to pay $575 million to resolve allegations it
20
                     engaged in a variety of improper practices, including selling customers renters’ and life
21                   insurance they did not ask for and overcharging for GAP auto insurance

22          58.      Just as it did in the 2011 Consent Order, Wells Fargo often promised to reform its
23   central oversight as part of its settlements with the government. Each time, Wells Fargo’s Board and
24   executives failed to live up to those promises and continued to abdicate their oversight responsibilities.
25   As the OCC stated in April 2018, “Since at least 2011, the Bank has failed to implement and maintain a
26   compliance risk management program commensurate with the Bank’s size, complexity and risk
27   profile,” which has “caused the Bank to engage in reckless unsafe or unsound practices and violations
28   of law.”

                                                         -11-                   THIRD AMENDED COMPLAINT
                                                                                   Case No. 3:18-cv-07354-WHA
             Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 12 of 60




 1            59.   Wells Fargo’s persistent failure to implement adequate auditing and compliance

 2   procedures has grown so flagrant and resulted in so many consumer abuses that, in February 2018, the

 3   Federal Reserve Board announced that it would prohibit Wells Fargo from expanding its business until

 4   it sufficiently improves its governance and controls.

 5            60.   In its Cease and Desist Order to Wells Fargo, the Federal Reserve Board found that

 6   Wells Fargo had pursued a business strategy that emphasized sales and growth without ensuring that

 7   senior management had maintained an adequate risk management framework, which resulted in weak

 8   compliance practices.

 9            61.   Wells Fargo was ordered to submit a plan for reforming Board oversight and

10   governance, including steps that it will take to hold senior management accountable, maintain a

11   management structure that promotes effective oversight and compliance control, and ensure the

12   comprehensive reporting necessary for the Board to oversee the firm’s execution of its compliance

13   control program.

14            62.   Wells Fargo was also ordered to submit a plan for reforming its firm-wide compliance

15   program, which must include effective testing and validation measures for compliance with applicable

16   laws.

17            63.   Until Wells Fargo’s plans for reform are approved by the Federal Reserve and the

18   implementation of those reforms pass independent review by a third-party auditor, Wells Fargo is

19 subject to an asset cap that restricts the company from growing larger.

20            64.   As one banking expert told the New York Times, Wells Fargo “is lucky it is too big to

21   shut down.” “A smaller bank might have lost its banking licenses.”

22            F.    Wells Fargo’s Disclosure of the 2013 Error and Discovery of More Errors

23            65.   A few months after the Federal Reserve’s 2018 Cease and Desist Order, and facing the

24   prospect of review by a third-party auditor, Wells Fargo finally disclosed the 2013 error—first to its

25   shareholders in its Q2 2018 Form 10-Q and then to the customers who were denied mortgage

26   modifications, many of whom lost their homes as a result of the error. Wells Fargo wrote in its 10-Q

27 that approximately 625 customers were incorrectly denied a loan modification between April 12, 2010,

28 and October 20, 2015 (when the error was corrected), and that approximately 400 of those instances


                                                        -12-                   THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 13 of 60




 1   resulted in a foreclosure. Wells Fargo also wrote that it had “accrued $8 million to remediate

 2   customers,” which amounts to an average of only $12,800 per customer.

 3          66.     Three months later, in its next Form 10-Q, Wells Fargo disclosed that it had discovered

 4   related errors that affected approximately 245 more customers who were incorrectly denied a mortgage

 5   modification between March 15, 2010, and April 30, 2018, when Wells Fargo says that “new controls

 6   were implemented.” These related errors raised the number of affected customers to approximately 870

 7   and the resulting wrongful foreclosures to approximately 545.

 8          67.     Wells Fargo’s long-overdue review of its automated mortgage modification software is

 9   apparently still not complete. In its recently filed 10-K Annual Report, Wells Fargo disclosed to

10   shareholders that the “effort to identify other instances in which customers may have experienced harm

11   is ongoing, and it is possible that we may identify other areas of potential concern.”

12          68.     In late 2018, Wells Fargo began sending form letters to the customers affected by the

13   errors in its automated decision-making tools. The letters typically included a check for around

14   $15,000, and informed customers that if they were not satisfied with that amount, they could consider

15   mediation through a third-party mediator that Wells Fargo has retained.

16          69.     The amounts that Wells Fargo is offering its customers is nowhere near enough to

17   compensate them for the damage that Wells Fargo’s conduct caused them, and indicates that while

18   Wells Fargo wants the Federal Reserve to believe it has changed its ways, the company is unwilling to

19   accept full responsibility for the life-altering consequences its behavior has wrought.

20          70.     As a result of Wells Fargo’s conduct, the lives of Plaintiffs and class members have been

21   irrevocably altered. Their damages include loss of their homes; loss of equity in their homes; loss of

22   tax benefits; loss of appreciation in their homes’ value following foreclosure; loss of time and money

23   spent in an effort to avoid foreclosure; loss of time and money put into their homes; loss of time and

24   money to find new housing and move their families; loss of favorable interest rates or other favorable

25   loan terms; damage to credit; opportunity costs due to damaged credit or higher mortgage payments;

26   stress-related illnesses; broken marriages; children coping with the financial and emotional

27   consequences of their parents losing the family home; and severe emotional distress.

28


                                                        -13-                   THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 14 of 60




 1                                      PLAINTIFFS’ EXPERIENCES

 2                  1.      Debora Granja (California)

 3          71.     Plaintiff Debora Granja purchased her home, located in Brentwood, California, with her

 4 then-husband in 2004. The couple eventually had three daughters living with them and put substantial

 5 time and money into making the house their own. Wells Fargo became Ms. Granja’s mortgage lender

 6 following a refinance in 2006.

 7          72.     Around 2009, Ms. Granja’s husband lost his job as a landscaping manager. Ms. Granja,

 8 who had been working only part-time, returned to full-time work to support her family.

 9          73.     Ms. Granja began seeking a loan modification from Wells Fargo in 2010. Each time she

10 called Wells Fargo, she spoke to a different representative. Initially, the representatives told her that

11 she would easily qualify for a modification based on her circumstances. Ms. Granja tried submitting

12 her loan modification application numerous times. Each time, Wells Fargo would claim it lost her

13 paperwork and would ask her to resend it.

14          74.     Eventually, around 2012, Wells Fargo representatives falsely told Ms. Granja that she

15 did not qualify for a modification. The Bank ultimately foreclosed on her house in 2014 and Ms.

16 Granja was forced to find a rental home for her family. Her daughters had to change schools and leave

17 the only environment they knew.

18          75.     Wells Fargo’s failure to grant Ms. Granja a loan modification caused great strain on her

19 marriage. Ms. Granja and her husband legally separated around the time of the foreclosure. The stress

20 of the foreclosure also severely affected Ms. Granja’s health. She was diagnosed with severe

21 depression in 2013. Four years later, Ms. Granja was diagnosed with acute traumatic stress disorder.

22 Her breakdown was triggered by a minor car accident but caused by an accumulation of stress over

23 recent years, including from the foreclosure.

24          76.     In September 2018, Ms. Granja’s ex-husband received a letter from Wells Fargo

25 informing him and Ms. Granja that their mortgage modification should have been approved but was not

26 approved due to an error. He notified Ms. Granja of the letter and she contacted Wells Fargo to provide

27 it with her contact information. Ms. Granja was one of the customers wrongly denied a mortgage

28 modification because of systematic errors in Wells Fargo’s automated decision-making tool.


                                                        -14-                   THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 15 of 60




 1          77.     As a result of Wells Fargo’s repeated failure to properly test its automated decision-

 2 making tool, Ms. Granja’s life has been irrevocably altered. Her injuries include loss of her family’s

 3   home and the time and money put into that home; loss of equity in her home; loss of tax benefits; loss

 4   of appreciation in her home’s value following the sale; loss of time and money spent to find

 5   replacement housing and move her family; loss of time and money spent in an effort to avoid

 6   foreclosure; damage to her credit and resulting opportunity costs; and severe emotional distress.

 7                  2.     Sandra Campos (California)

 8          78.     Plaintiff Sandra Campos, with her husband Alfonso, purchased a home for their family

 9   in Paramount, California, in 2008. The purchase was financed with a mortgage loan from Wells Fargo.

10   The couple moved into the home with their three children, who ranged in age from about five to 13

11   years old, and Ms. Campos’s mother, who was about 67 years old at the time.

12          79.     Mr. Campos is handy, and made many valuable improvements to the home. These

13   included painting the exterior of the home, and installing a new roof and plumbing.

14          80.     In around August of 2010, Ms. Campos lost her job as an office assistant. She looked for

15   other employment, but was unable to find anything. She received unemployment insurance for a few

16   months, but when that was exhausted, she and her husband had difficulty making the mortgage

17   payments on their home.

18          81.     Ms. Campos then approached Wells Fargo to find out what programs were available to

19   help her family avoid foreclosure and remain in their beloved home. The Camposes were offered a

20   forbearance agreement which featured lower mortgage payments, and they made each of the required

21   payments over the course of several months. However, the payments then returned to their previous

22   level, which the Camposes again had difficulty making.

23          82.     For the next several years, the Camposes tried to get a modification of their mortgage

24   that would result in a manageable payment that would allow them to remain in their home. Despite

25   these continued efforts, they were never granted a mortgage modification. The Bank ultimately

26   foreclosed on their house in around February 2014.

27          83.     In around April of 2014, sheriffs knocked on the door of the Campos home and told the

28   Camposes that their home had been sold at a foreclosure sale and they had five days to vacate the


                                                        -15-                   THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 16 of 60




 1   premises. Ms. Campos was very lucky to find a rental home for her family, as the foreclosure and

 2   associated damage to her credit made it very difficult to find a landlord willing to rent to the Camposes.

 3          84.     Ms. Campos eventually found a home to rent, but it was much smaller than the home

 4   she had lost and in a less desirable part of Paramount. Ms. Campos’s daughters went from having their

 5   own rooms to sharing a room in the rental home, and Ms. Campos’s mother was forced to find her own

 6   accommodations because the rental home didn’t have room for her. The Campos children lost their

 7   neighborhood friends and had to start over in an unfamiliar part of town.

 8          85.     In or around September 2018, Ms. Campos received a letter from Wells Fargo informing

 9 her and Mr. Campos that their mortgage modification should have been approved but was not approved
10 due to an error. Ms. Campos was one of the customers wrongly denied a mortgage modification

11 because of systematic errors in Wells Fargo’s automated decision-making tool.

12          86.     As a result of Wells Fargo’s repeated failure to properly test its automated decision-

13 making tool, Ms. Campos’s life has been irrevocably altered. Her injuries include loss of her family’s

14   home and the time and money put into that home; loss of equity in her home; loss of tax benefits; loss

15   of appreciation in her home’s value following the sale; loss of time and money spent to find

16   replacement housing and move her family; loss of time and money spent in an effort to avoid

17   foreclosure; damage to her credit and resulting opportunity costs; and severe emotional distress.

18                  3.      Keith Lindner (California)

19          87.     Mr. Lindner bought a home for his family in Visalia, California in 2003, financing the

20   purchase with a mortgage loan from Wells Fargo. He moved in shortly thereafter with his partner,

21   daughter, and two young stepsons.

22          88.     As a seasoned professional in the construction industry, Mr. Lindner made wholesale

23   improvements to the home. He built a 16-by-24-foot addition, replaced the windows, carpeting,

24 flooring and interior doors, installed new lighting, and rebuilt showers and closets, among other things.

25          89.     In 2006, Mr. Lindner began to experience some medical issues. It took a long time for

26 doctors to arrive at the correct diagnosis, and he eventually had surgery in 2008. Following the

27 surgery, he was unable to work for two months. Around the same time, the construction industry began

28 to suffer from the effects of the Great Recession. Mr. Lindner’s partner, who by this time was his wife,


                                                        -16-                     THIRD AMENDED COMPLAINT
                                                                                    Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 17 of 60




 1   had recently obtained a master’s degree, but was having a hard time finding work. Mr. Lindner’s father

 2   also fell ill, and Mr. Lindner missed more time at work to be with his ailing father.

 3           90.    In 2009, Mr. Lindner was laid off from his job with the company that had employed him

 4   for the previous seven years. This caused the Lindners’ already-difficult financial situation to become

 5   critical. Mr. Lindner reached out to Wells Fargo to tell them about his financial difficulties and asked

 6   them if they could provide any assistance with his mortgage so that his family could stay in their

 7   home. Wells Fargo denied his request.

 8           91.    Mr. Lindner did everything he could to make ends meet, but money became tighter and

 9   tighter every month. This took a tremendous toll on the Lindners’ marriage, and they separated in

10 September of 2009. Mrs. Lindner moved out of the house with her two sons from a previous

11 relationship, leaving Mr. Lindner with their son, who was about three years old at the time.

12           92.    Mr. Lindner continued to write hardship letters to Wells Fargo and to apply for a

13 mortgage modification, but was rejected time and time again, both verbally and in writing. Eventually,

14   Mr. Lindner realized that his situation was untenable, and he would have to leave the home. In 2011,

15   Wells Fargo offered him a “cash for keys” deal and paid him $2,000 to leave his home with his young

16   son.

17           93.    Mr. Lindner and his son, who was in kindergarten or first grade at the time, were forced

18   to live in a series of uncomfortable situations, renting rooms in other people’s houses until Mr. Lindner

19   obtained his contractor’s license in 2013, and was finally able to rent a house in 2014.

20           94.    Mr. Lindner and his son suffered significant depression and anguish as a result of losing

21   their home. The boy was sad about having to move from the only home he had known, and still fondly

22   remembers it and the friends he left behind. Mr. Lindner was prescribed anti-depressants but did not

23   have a good reaction to them. Mr. Lindner is still recovering from the impact of losing his home,

24 having his credit destroyed, and everything else that he endured as a result of being denied a mortgage

25 modification. His goal now is to be able to buy a home near his ex-wife so that he can be closer to his

26 son and provide him with a secure home.

27           95.    In late 2018, Mr. Lindner received a letter from Wells Fargo informing him that his

28 mortgage modification should have been approved but was not approved due to an error. Mr. Lindner


                                                        -17-                   THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 18 of 60




 1   was one of the customers wrongly denied a mortgage modification because of systematic errors in

 2   Wells Fargo’s automated decision-making tool.

 3          96.     As a result of Wells Fargo’s repeated failure to properly test its automated decision-

 4   making tool, Mr. Lindner’s life has been irrevocably altered. His injuries include loss of his family’s

 5 home and the time and money put into that home; loss of equity in his home; loss of tax benefits; loss

 6 of appreciation in his home’s value; loss of time and money spent to find replacement housing and

 7 move his family; loss of time and money spent in an effort to avoid foreclosure; damage to his credit

 8 and resulting opportunity costs; and severe emotional distress.

 9                  4.      Emma White (Florida)

10          97.     Plaintiff Emma White purchased her home, located in Callahan, Florida, in 2006. She

11 was a single mother who moved into the house with her four children. The property was purchased

12 through a mortgage loan that Wells Fargo later acquired.

13          98.     Around 2009, Ms. White began experiencing financial hardship. She had accumulated

14 debt supporting her children and applied for a mortgage loan modification so that the family could keep

15 their home. The loan modification process was long and complicated. Ms. White kept having to send

16 in the same paperwork over and over again, only to ultimately receive a letter from Wells Fargo in 2013

17 saying that she did not qualify for a modification.

18          99.     Wells Fargo had already initiated foreclosure proceedings, so after it denied her request

19 for a mortgage modification, Ms. White was forced to leave her house. She found a rental apartment in

20 Jacksonville, Florida, for her and three of her children, while Wells Fargo completed its foreclosure of

21 their old home.

22          100.    Wells Fargo’s actions caused Ms. White significant emotional distress. The foreclosure

23 devastated her, especially because she had to support her children and work to make sure the family

24 had a place to live. Ms. White had been suffering from the stress of supporting her children and other

25 recent events in her life, and the foreclosure multiplied that stress. As a result of everything that was

26 going on in her life, including the foreclosure, Ms. White was diagnosed with depression and began

27 taking antidepressants. Ms. White’s children were also affected by the foreclosure. She had to explain

28 to them that she tried her best to keep the house, but ultimately could not do so.


                                                         -18-                  THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 19 of 60




 1          101.    In late 2018, Ms. White received a letter from Wells Fargo informing her that her

 2   mortgage modification should have been approved but was not approved due to an error. Ms. White

 3   was one of the customers wrongly denied a mortgage modification because of systematic errors in

 4   Wells Fargo’s automated decision-making tool.

 5          102.    As a result of Wells Fargo’s repeated failure to properly test its automated decision-

 6   making tool, Ms. White’s life has been irrevocably altered. Her injuries include loss of her family’s

 7   home and the time and money put into that home; loss of equity in her home; loss of tax benefits; loss

 8   of appreciation in her home’s value following the sale; loss of time and money spent to find

 9   replacement housing and move her family; loss of time and money spent in an effort to avoid

10   foreclosure; damage to her credit and resulting opportunity costs; and severe emotional distress.

11                  5.     Troy Frye (Georgia)

12          103.    In 2009, Mr. Frye bought a home in Hephzibah, GA for himself and his partner, their

13   two young sons (who were about five and seven years old at the time), and his partner’s daughter.

14          104.    Around the beginning of 2013, Mr. Frye was laid off from his job at a local

15 manufacturing plant where he had been employed for about eight to ten years. He applied for and

16 received unemployment assistance, but still was not able to make the monthly mortgage payments on

17 his home. He reached out to Wells Fargo (his mortgage servicer), to see if they would grant him a

18 mortgage modification, which they did in late February 2013.
19          105.    Unfortunately, Mr. Frye’s new monthly mortgage payment was not significantly lower,

20 and Mr. Frye continued to have difficulty making his payments. He attempted to get a second

21 modification from Wells Fargo, but this time he was denied—both verbally and in writing. Wells

22 Fargo then initiated foreclosure proceedings.

23          106.    The strain of Mr. Frye’s financial hardship, coupled with the uncertainty and stress of

24 the impending foreclosure, had a big impact on Mr. Frye and his family. The relationship between Mr.

25 Frye and the mother of his children became very strained, and in 2014, she moved out with their two

26 boys and her daughter, leaving Mr. Frye alone in the home.

27          107.    Mr. Frye was able to delay foreclosure proceedings for a while, but Wells Fargo

28 persisted in their efforts to remove him from his home. Around the beginning of 2015, Wells Fargo


                                                        -19-                   THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 20 of 60




 1   asked him how much they would need to pay him to leave. Confused and frustrated by the situation,

 2   Mr. Frye said he would accept $2,000. The house had recently been damaged by a kitchen fire that

 3   broke out while Mr. Frye was sleeping, and from which he was fortunate to escape with his life. He

 4   accepted the $2,000 from Wells Fargo and moved out, as the house was no longer habitable.

 5          108.    Mr. Frye and his children suffered emotional trauma and depression as a result of the

 6   foreclosure and the effects that it had on their lives. They all tried to move on as best they could.

 7          109.    In late 2018, Mr. Frye received a letter from Wells Fargo informing him that his second

 8   mortgage modification request should have been approved but was not approved due to an error. Mr.

 9   Frye was one of the customers wrongly denied a mortgage modification because of systematic errors in

10   Wells Fargo’s automated decision-making tool.

11          110.    As a result of Wells Fargo’s repeated failure to properly test its automated decision-

12   making tool, Mr. Frye’s life has been irrevocably altered. His injuries include loss of his family’s home

13 and the time and money put into that home; loss of equity in his home; loss of tax benefits; loss of

14   appreciation in his home’s value; loss of time and money spent to find replacement housing and move

15   his family; loss of time and money spent in an effort to avoid foreclosure; damage to his credit and

16   resulting opportunity costs; and severe emotional distress.

17                  6.      Coszetta Teague (Illinois)

18          111.    Plaintiff Coszetta Teague purchased a home in Calumet City, Illinois, for herself and her

19   daughter, Iesha Brown, in June 2010. Ms. Teague’s two young grandchildren moved in shortly

20   thereafter. The property was purchased through a mortgage loan with Wells Fargo.

21          112.    In 2010, Ms. Teague was laid off from her job at Chase Bank. In 2011, Ms. Teague lost

22   her mother and her property taxes went up. As a result, Ms. Teague could no longer afford to make her

23   monthly payments, and reached out to Wells Fargo to see if they could help.

24          113.    Wells Fargo told Ms. Teague to fill out paperwork. Ms. Teague did as she was told, but

25   when she later inquired about the status of her modification request, she was told that it had been lost

26   and that she would have to redo it. It took a long time for Wells Fargo to process Ms. Teague’s

27   application, and Wells Fargo’s representatives were often impolite during the process, but eventually

28   Wells Fargo told Ms. Teague that she did not qualify for a mortgage modification and it was going to


                                                         -20-                   THIRD AMENDED COMPLAINT
                                                                                   Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 21 of 60




 1   initiate foreclosure proceedings.

 2          114.    Afraid that the sheriff was going to remove her from her home, Ms. Teague asked her

 3   brother to help move her belongings to storage. She hired a foreclosure defense attorney, who charged

 4   her $4,000 but was unable to help. Ms. Teague and her family vacated the home in the latter part of

 5   2014 and Wells Fargo foreclosed shortly thereafter.

 6          115.    Ms. Teague, her daughter, and her two grandchildren lived in Ms. Teague’s car for

 7 several months, until she was able to find an apartment sometime around March 2015.

 8          116.    The experience was emotionally devastating for all concerned. Ms. Brown was very

 9 depressed and had suicidal ideations. She was prescribed antidepressants, including Zoloft. The
10 grandchildren, who were around four and nine at the time, were sad and confused about losing their

11 home and having to live in a car, change schools, and leave all their friends. They shut down, stopped

12 interacting with people, and attended therapy. Ms. Teague also experienced depression following the

13 foreclosure, and was prescribed antidepressants, including Zoloft. She is currently on Social Security

14 and disability benefits.

15          117.    In late 2018, Ms. Teague received a letter from Wells Fargo informing her that her

16 mortgage modification should have been approved but was not approved due to an error. Ms. Teague

17 was one of the customers wrongly denied a mortgage modification because of systematic errors in

18 Wells Fargo’s automated decision-making tool.
19          118.    As a result of Wells Fargo’s repeated failure to properly test its automated decision-

20 making tool, Ms. Teague and her family’s lives have been irrevocably altered. Their injuries include

21 loss of their home and the time and money put into that home; loss of equity in the home; loss of tax

22 benefits; loss of appreciation in the home’s value following the sale; loss of time and money spent to

23   find replacement shelter and relocate; loss of time and money spent in an effort to avoid foreclosure;

24   damage to Ms. Teague’s credit and resulting opportunity costs; and severe emotional distress.

25                  7.      Russell and Brenda Simoneaux (Louisiana)

26          119.    Plaintiffs Russell and Brenda Simoneaux purchased their home in Baton Rouge,

27 Louisiana, in 1992.

28          120.    Mr. and Mrs. Simoneaux contacted Wells Fargo, their mortgage loan servicer, in 2013


                                                        -21-                   THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 22 of 60




 1   because Mr. Simoneaux had recently retired and the couple was living on a fixed income. They applied

 2   for a mortgage modification, but were denied.

 3           121.    Without a mortgage modification, Mr. and Mrs. Simoneaux had a very difficult time

 4 meeting their mortgage obligations. Mr. and Mrs. Simoneaux were both forced to take side jobs for

 5 extra income, the couple avoided eating out, and they watched every penny they spent for several

 6 years—until their mortgage was finally paid off in late 2018. It was an extremely stressful time.

 7           122.    In October 2018, Mr. and Mrs. Simoneaux received a letter from Wells Fargo informing

 8   them that their request for a mortgage modification should have been approved but was not approved

 9   due to an error. Mr. and Mrs. Simoneaux were among the customers wrongly denied a mortgage

10 modification because of systematic errors in Wells Fargo’s automated decision-making tool.

11           123.    As a result of Wells Fargo’s repeated failure to properly test its automated decision-

12   making tool, Mr. and Mrs. Simoneaux were forced to make numerous sacrifices and endure significant

13   stress as they struggled to meet mortgage payments that should have been lowered. Their injuries

14   include loss of more beneficial loan terms; loss of time spent avoiding foreclosure; and opportunity

15   costs resulting from higher mortgage payments.

16                   8.     John and Yvonne DeMartino (Maryland)

17           124.    In 2008, Plaintiffs John and Yvonne DeMartino bought a single-family home for

18   $239,000 in Baltimore, Maryland, with a mortgage loan from Wells Fargo. The home was located next

19   door to their residence. The plan was for Yvonne’s mother, Margaret, then in her late seventies and

20   suffering from Parkinson’s disease, to move in to be cared for by Yvonne when she was no longer able

21   to live by herself.

22           125.    After the DeMartinos bought the home, their pregnant daughter and son-in-law moved

23   in, with the understanding that they would pay the mortgage and live there until Margaret needed to

24   move in. They got behind on their mortgage payments, however, and the DeMartinos had to tap into

25   their savings to bring the mortgage current. In or around 2013, the DeMartinos’ daughter and son-in-

26   law fell behind on the mortgage payments again, but this time the DeMartinos couldn’t afford to bring

27   the debt current. The DeMartinos applied for a mortgage modification from Wells Fargo but were

28   denied. Wells Fargo foreclosed on the home in around 2013 or 2014.


                                                         -22-                   THIRD AMENDED COMPLAINT
                                                                                   Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 23 of 60




 1          126.    Mr. and Mrs. DeMartino suffered great stress and anxiety as a result of the foreclosure.

 2 They were humiliated and afraid to pick up the phone. Mr. DeMartino has tried to get the foreclosure

 3   removed from his record. He was told by Wells Fargo that it cannot be erased, however, because even

 4   though it was in error, the foreclosure did in fact occur.

 5          127.    Margaret, now 87, lives in a nursing home some distance away, and Mrs. DeMartino has

 6 a difficult time getting there to see her. The DeMartinos feel terrible every time they look at the house

 7 next door, where Margaret would be living under Mrs. DeMartino’s care had Wells Fargo not

 8 foreclosed on the home.

 9          128.    In late 2018, the DeMartinos received a letter from Wells Fargo informing them that

10 their request for a mortgage modification should have been approved but was not approved due to an

11 error. The DeMartinos were among the customers wrongly denied a mortgage modification because of

12 systematic errors in Wells Fargo’s automated decision-making tool.

13          129.    As a result of Wells Fargo’s repeated failure to properly test its automated decision-

14 making tool, the DeMartinos has suffered life-altering consequences. Their injuries include loss of

15 their house time and money put into that house; loss of equity in the house; loss of appreciation in the

16 house’s value following the sale; loss of time and money spent to find replacement housing for Ms.

17   DeMartino’s mother; loss of time and money spent in an effort to avoid foreclosure; damage to their

18 credit and resulting opportunity costs; and severe emotional distress.
19                  9.      Alicia Hernandez (New Jersey)

20          130.    Plaintiff Alicia Hernandez bought her studio condominium, located in North Bergen,

21   New Jersey, in 2006. The property was purchased through a mortgage loan with Wells Fargo.

22          131.    Ms. Hernandez already owned another unit in the complex and thought the studio, with a

23 lot of work, could be developed into an attractive rental due to its close proximity to New York

24 City. It’s right across the river from Manhattan, and only a seven-minute drive from Times Square with

25   no traffic. Ms. Hernandez planned to keep the property in her family forever. The unit also had a

26   deeded parking spot, and parking is very difficult to come by in that area.

27          132.    When Ms. Hernandez purchased her studio, it was just a shell—it had no kitchen and

28   there were bullet holes in the door. But Ms. Hernandez was willing to put in the work, time, and


                                                         -23-                  THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 24 of 60




 1   money to create an income-generating property that could provide for her and her family. She tapped

 2   into her retirement account and installed new flooring, new appliances, new bathroom fixtures, recessed

 3   lighting, and a new air conditioning unit. She also had to contribute additional money when the

 4   homeowners’ association imposed special assessments.

 5          133.    During the Great Recession, Ms. Hernandez lost her job in a mass layoff, and with the

 6   property now her only source of income, had difficulty making her monthly mortgage payment. She

 7 applied for a mortgage modification in 2012-13, but Wells Fargo told her that she didn’t qualify and

 8 instituted foreclosure proceedings in late 2013.

 9          134.    Ms. Hernandez fought foreclosure for several years, but Wells Fargo eventually

10 foreclosed on her property in late 2015. The stress of the foreclosure process had a devastating effect

11 on Ms. Hernandez and her husband. As non-lawyers, the anxiety and confusion of dealing with the

12 court system and the legal process took a severe toll on them emotionally. Ms. Hernandez had a

13 miscarriage during the foreclosure process and was hospitalized for the first time in her life. She also

14 suffered insomnia, panic attacks, and difficulty breathing.

15          135.    Ms. Hernandez’s husband is a police officer, and both were very concerned about the

16 effects that the foreclosure might have on him professionally. This put a lot of strain on their marriage

17 and caused embarrassment when they ran into colleagues of his while attending court to fight

18 foreclosure. Eventually, Ms. Hernandez and her husband moved to Easton, Pennsylvania, to escape the
19 stress of being in the same community, and her husband now commutes approximately an hour and 15

20 minutes to work.

21          136.    In late 2018, Ms. Hernandez received a letter from Wells Fargo informing her that her

22 request for a mortgage modification should have been approved but was not approved due to an error.

23 Ms. Hernandez was one of the customers wrongly denied a mortgage modification because of

24 systematic errors in Wells Fargo’s automated decision-making tool.

25          137.    As a result of Wells Fargo’s repeated failure to properly test its automated decision-

26 making tool, Ms. Hernandez has suffered life-altering consequences. Her injuries include loss of her

27 property and the time and money put into that property; loss of equity in her property; loss of

28 appreciation in her property’s value following the sale; loss of time and money spent fighting


                                                        -24-                   THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 25 of 60




 1   foreclosure; damage to her credit and resulting opportunity costs; and severe emotional distress.

 2                  10.    Rose Wilson (New York)

 3           138.   Plaintiff Rose Wilson purchased her home, located in Rochester, New York, in or

 4   around 1995. Ms. Wilson lived in the home for many years with her family, and put a lot of time and

 5   money into the property—including by renovating the kitchen and bathroom.

 6           139.   After Ms. Wilson lost her job due to the economic downturn, however, she struggled to

 7 make the mortgage payments on her home.

 8           140.   She applied for a mortgage modification from Wells Fargo (her mortgage servicer)

 9 multiple times over the course of several years. Wells Fargo kept stringing her along, requiring her to
10 make monthly payments she could not afford in order to qualify for a mortgage modification, and then

11 telling her the request had been denied and she would need to reapply and start the process all over

12 again.

13           141.   Ms. Wilson’s attempt to obtain a mortgage modification from Wells Fargo and save her

14 home went on for years. During this time, Ms. Wilson had to make many sacrifices to keep making her

15 mortgage payments. She tapped into her retirement account early, incurring tax penalties to do so.

16           142.   Ms. Wilson’s efforts to save her home were ultimately unsuccessful, however, and Wells

17   Fargo foreclosed in 2014. At the time of the foreclosure, Ms. Wilson’s daughter, son-in-law, and their

18   two children lived with her. They were all forced to move from their home to a cramped, moldy,

19   rodent-infested rental property. The aftermath of the foreclosure caused Ms. Wilson significant stress

20   and depression. She had worked hard to purchase a home and provide for her family, but after the

21   foreclosure, Ms. Wilson felt utterly defeated and left with nothing. It has taken many years for the pain

22 to subside, but she still feels immense sadness whenever she drives by her former house or thinks about

23 her old life.

24           143.   In late 2018, Ms. Wilson received a letter from Wells Fargo informing her that her

25   request for a mortgage modification should have been approved but was not approved due to an error.

26   Ms. Wilson was one of the customers wrongly denied a mortgage modification because of systematic

27   errors in Wells Fargo’s automated decision-making tool.

28           144.   As a result of Wells Fargo’s repeated failure to properly test its automated decision-


                                                        -25-                   THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 26 of 60




 1   making tool, Ms. Wilson has suffered life-altering consequences. Her injuries include loss of her home

 2   and the time and money put into that property; loss of equity in her property; loss of appreciation in her

 3   property’s value following the sale; loss of time and money spent fighting foreclosure; damage to her

 4   credit and resulting opportunity costs; and severe emotional distress.

 5                  11.     Tiffanie Hood (Ohio)

 6          145.    In May of 2001, Ms. Hood bought a three-bedroom home for her family in Cincinnati,

 7   Ohio. She moved in with her young children—her son was about eight years old at the time, and her

 8   daughter was about 11.

 9          146.    The home was built in 1926 and needed quite a bit of work. Ms. Hood invested

10   significant resources putting in a kitchen, repairing the roof, replacing the garage door and front door,

11   and completing various other necessary repairs.

12          147.    In or around 2013, Ms. Hood had difficulty making the monthly payment and reached

13   out to Wells Fargo for help. Her request for a mortgage modification was denied, and Wells Fargo

14   initiated foreclosure proceedings. Ms. Hood and her family were forced out of their home in late 2014.

15          148.    Ms. Hood and her children suffered emotional trauma and depression as a result of the

16   foreclosure and the effects that it had on their lives. They all tried to move on as best they could.

17          149.    In late 2018, Ms. Hood received a letter from Wells Fargo informing her that her

18   mortgage modification should have been approved but was not approved due to an error. Ms. Hood

19   was one of the customers wrongly denied a mortgage modification because of systematic errors in

20   Wells Fargo’s automated decision-making tool.

21          150.    As a result of Wells Fargo’s repeated failure to properly test its automated decision-

22   making tool, Ms. Hood life has been irrevocably altered. Her injuries include loss of her family’s home

23   and the time and money put into that home; loss of equity in her home; loss of tax benefits; loss of

24   appreciation in her home’s value following foreclosure; loss of time and money spent to find

25   replacement housing and move her family; loss of time and money spent in an effort to avoid

26   foreclosure; damage to her credit and resulting opportunity costs; and severe emotional distress.

27                  12.     George and Cyndi Floyd (Pennsylvania)

28          151.    Plaintiffs George and Cyndi Floyd purchased their home, located in Lancaster,


                                                         -26-                   THIRD AMENDED COMPLAINT
                                                                                   Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 27 of 60




 1   Pennsylvania, in 2004. The property was purchased through a mortgage loan with Wachovia, which

 2   was later transferred to Wells Fargo.

 3          152.    After the financial crisis hit, the Floyds had difficulty making their mortgage payments.

 4   Mr. Floyd lost his job when the company he worked for closed, and Mrs. Floyd later lost her job due to

 5   the economic recession as well.

 6          153.    In an effort to save their home, the Floyds went to great lengths: they applied for

 7   numerous mortgage modifications over a period of two years; they paid a company to help them avoid

 8 foreclosure; and they spent countless hours reaching out to various other companies, government

 9   agencies, and even Congressional representatives for help.

10          154.    The Floyds’ efforts were ultimately unsuccessful. Wells Fargo denied their final request

11   for a mortgage modification in November 2011 and initiated foreclosure proceedings. The Floyds were

12   forced to move to a new home in Philadelphia.

13          155.    The foreclosure process was emotionally devastating for the Floyds. Mr. Floyd is

14   disabled and suffers from degenerative disc disease, arthritis throughout his body, and the aftereffects

15   of failed bilateral knee replacements. Being forced to move by Wells Fargo was an extreme hardship

16   that caused Mr. Floyd severe depression and emotional distress. He was hospitalized during the

17   foreclosure process, and though he was eventually able to get through the move to Philadelphia, it took

18   weeks and required the help of Mr. Floyd’s nephew and high doses of pain medication. To this day,

19   Mr. Floyd suffers from deep depression and anxiety because of what Wells Fargo has done to him and

20   his family.

21          156.    In late 2018, the Floyds received a letter from Wells Fargo informing them that their

22 mortgage modification should have been approved but was not approved due to an error. The Floyds

23 were among the customers wrongly denied a mortgage modification because of systematic errors in

24 Wells Fargo’s automated decision-making tool.

25          157.    As a result of Wells Fargo’s repeated failure to properly test its automated decision-

26 making tool, the Floyds lives were irrevocably altered. Their injuries include loss of their home and the

27 time and money put into that home; loss of equity in their home; loss of tax benefits; loss of

28   appreciation in their home’s value following the sale; loss of time and money spent to find replacement


                                                        -27-                   THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 28 of 60




 1   housing and move their belongings; loss of time and money spent in their efforts to avoid foreclosure;

 2   damage to their credit and resulting opportunity costs; and severe emotional distress.

 3                  13.    Diana Trevino (Texas)

 4           158.   In 2007, Plaintiff Diana Trevino purchased a three-bedroom home in Garland, Texas,

 5 where she lived with her husband and four children. Close family friend Roder Contreras co-signed the

 6 mortgage loan and resided in the home as well. When Mr. Contreras’s grandmother became ill in 2010,

 7 he moved to El Salvador to take care of her. He stopped making his share of the payments on the

 8 Trevino home, and quitclaimed his interest in it to the Trevinos.

 9           159.   Because the Trevinos were unable to make the entire monthly mortgage payment

10 without Mr. Contreras’s contribution, Ms. Trevino applied for a mortgage modification from Wells

11 Fargo and was approved. After making approximately five to eight payments under the modification

12 plan, Ms. Trevino suffered another setback when her mother became ill with cancer. Ms. Trevino

13 began missing a significant amount of work because she was taking time off to take care of her

14 mother. She fell behind on the mortgage payments, and again sought assistance from Wells Fargo.

15           160.   Wells Fargo told Ms. Trevino to stop making mortgage payments so that she could

16 qualify for another mortgage modification, which they assured her she was likely to get. Ms. Trevino

17 stopped making payments as instructed, instead devoting her limited financial resources to her children

18 and ailing mother.
19           161.   In 2013, Ms. Trevino received a call from Wells Fargo notifying her that she had not

20 been approved for a mortgage modification, and that Wells Fargo planned to initiate foreclosure

21 proceedings. She was told she had 60 days to vacate the premises; a follow-up letter conveyed the

22 same information.

23           162.   Ms. Trevino had great difficulty finding a new place for her family to live, but

24 eventually found a three-bedroom apartment in an undesirable neighborhood in Richardson,

25 Texas. The lease was solely in her husband’s name, because the foreclosure had ruined Ms. Trevino’s

26 credit.

27           163.   In April of 2013, the Trevinos moved into the apartment. Ms. Trevino tried to keep her

28 children in the same school in Garland, but the travel proved very difficult for the family. At times,


                                                        -28-                  THIRD AMENDED COMPLAINT
                                                                                 Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 29 of 60




 1   some of the children were forced to live with their aunt so they could be nearer to their school. This

 2   was hard on the children, who couldn’t understand why they had lost their home, or why their mother

 3   was so sad all of the time. Some of the children lost friends and started acting out at

 4   school. Uncharacteristically, her son and daughter were both suspended from school for misbehavior

 5   during this time period.

 6          164.    The stress of the foreclosure, among other factors, strained the Trevinos’ marriage, and

 7 in 2013 they separated. Eventually they divorced. When the lease on their apartment expired, Ms.

 8 Trevino was unable to renew it because she had not been on the original lease, and her poor credit

 9 prevented her from getting a lease on her own. The Trevinos were evicted from the apartment and had
10   a very hard time finding a new place to live.

11          165.    Around the same time, Ms. Trevino’s stress and depression got to the point that she

12 wasn’t eating or sleeping, and she had to be hospitalized with a bacterial infection. She lost her job and

13 was unemployed for around ten months. She and her children survived on her unemployment benefits

14 and the financial assistance of her sister. Two of Ms. Trevino’s sons left college so that they could

15 work and help support the family. Ms. Trevino and her family have worked hard to try to rebuild their

16 lives in the wake of the foreclosure in 2013, and continue to do so to this day.

17          166.    In late 2018, Ms. Trevino received a letter from Wells Fargo informing her that her

18 mortgage modification should have been approved but was not approved due to an error. Ms. Trevino
19   was one of the customers wrongly denied a mortgage modification because of systematic errors in

20   Wells Fargo’s automated decision-making tool.

21          167.    As a result of Wells Fargo’s repeated failure to properly test its automated decision-

22   making tool, Ms. Trevino’s life has been irrevocably altered. Her injuries include loss of her family’s

23   home and the time and money put into that home; loss of equity in her home; loss of tax benefits; loss

24   of appreciation in her home’s value following the sale; loss of time and money spent to find

25   replacement housing and move her family; loss of time and money spent in an effort to avoid

26   foreclosure; damage to her credit and resulting opportunity costs; and severe emotional distress.

27                                          CLASS ALLEGATIONS

28          168.    Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiffs seek to pursue


                                                        -29-                   THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 30 of 60




 1   their claims on behalf of a class of similarly situated persons. The parameters of the class may be

 2   refined through discovery and will be subject to Court approval and modification, but for purposes of

 3   this Complaint, Plaintiffs propose the following class definition:

 4                                               Nationwide Class
 5          All persons who (i) qualified for a mortgage loan modification or repayment plan
            pursuant to the requirements of government-sponsored enterprises (such as Fannie Mae
 6          and Freddie Mac), the Federal Housing Administration (FHA), the U.S. Department of
            Treasury's Home Affordable Modification Program (HAMP), or any other governmental
 7
            entity or program; and (ii) were not offered a mortgage loan modification by Wells Fargo
 8          due to a systematic error in Wells Fargo’s automated mortgage loan modification
            underwriting tool.
 9
            169.    For purposes of this proposed class definition, “mortgage loan” refers to any loan
10
     secured by real property.
11
            170.    The Nationwide Class will pursue contract claims and UCL claims. Plaintiffs also
12
     propose that the Court consider several subclasses so that class members may pursue unique state law
13
     claims available to them.
14
            171.    The first group of subclasses would only be necessary if the Court determines that the
15
     UCL should not be applied to all class members. These subclasses would be defined as followed and
16
     cover the following states: California, Florida, Georgia, Illinois, Louisiana, Maryland, New Jersey,
17
     New York, Ohio, Pennsylvania, and Texas.
18
19                                                [State] Subclass
            All members of the Nationwide Class whose mortgage loan was secured by real property
20
            located in [State].
21
            172.    The second group of subclasses would be defined as follows, and permit Plaintiffs to
22
     pursue wrongful foreclosure claims that exist under California and Georgia law.
23
                                    [California / Georgia] Foreclosure Subclass
24
            All members of the Nationwide Class whose mortgage loan was secured by real property
25          located in [California / Georgia] who subsequently lost that property through a
            foreclosure.
26

27          173.    The third subclass would be defined as follows, and permit Plaintiffs to pursue

28 fraudulent omission claims.


                                                        -30-                  THIRD AMENDED COMPLAINT
                                                                                 Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 31 of 60




 1                                                Fraud Subclass

 2          All members of the Nationwide Class to whom Wells Fargo sent a letter in or after
 3          August 2013 stating that his or her request for a modification had been denied and made
            no mention of the fact that Wells Fargo used software with inaccurate attorneys’ fees
 4          inputs and/or other errors to calculate eligibility for modifications.

 5

 6          174.    The fourth subclass would be defined as follows, and permit Plaintiffs to pursue

 7   negligent misrepresentation claims.

 8                                          Misrepresentation Subclass

 9          All members of the Nationwide Class to whom Wells Fargo sent a letter between 2010
            and August 2013 stating that his or her request for a modification had been denied based
10
            on any reason, and made no mention of the actual cause of the denial: inaccurate
11          attorneys’ fees inputs and/or other errors in the software Wells Fargo was using to
            calculate eligibility for modifications.
12
            175.    Plaintiffs also propose that the Court certify a larger class for purposes of advancing
13
     Plaintiffs’ claims for intentional infliction of emotional distress. This class would be defined as
14
     follows:
15
                                                     IIED Class
16
            All members of the Nationwide Class.
17
            176.    Plaintiffs anticipate that they will be able to identify all class and subclass members
18
     from Wells Fargo’s records and that they can be notified of the pendency of this class action by mail.
19
            177.    The proposed class and subclasses meet each of the requirements for class certification
20
     pursuant to Rule 23(a) and Rule 23(b)(3).
21
            178.    Numerosity. The classes and subclasses are sufficiently numerous such that individual
22
     joinders are impracticable and less advantageous than proceeding through the class device. Based on
23
     Wells Fargo’s public disclosures to date, the Nationwide Class consists of at least 870 persons. And
24
     based on information Wells Fargo has provided to Plaintiffs in this case, Plaintiffs estimate that each
25
     proposed Subclass consists of at least 20 persons, with the possible exception of the Georgia
26
     Foreclosure Subclass.
27
            179.    Commonality & Predominance. Common questions of law and fact exist as to the
28


                                                         -31-                   THIRD AMENDED COMPLAINT
                                                                                   Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 32 of 60




 1   proposed classes and subclasses, and those common questions predominate over questions affecting

 2   only individual class members. These common questions include:

 3              1. Whether Wells Fargo breached a standard notice requirement in mortgage contracts by

 4                  failing to notify class members they qualified for a mortgage modification;

 5              2. Whether Wells Fargo’s conduct, as alleged herein, was extreme and outrageous;

 6              3. Whether Wells Fargo acted with reckless disregard for the probability that its conduct

 7                  would cause emotional distress to its customers;

 8              4. Wells Fargo owed Plaintiffs and class members a duty to exercise reasonable care when

 9                  determining their eligibility for a mortgage modification; and

10              5. Whether Wells Fargo’s failure to properly verify or audit its automated decision-making

11                  software constitutes an unfair practice.

12          180.    Typicality. Plaintiffs’ claims are typical of those asserted by the proposed classes and

13   subclasses. Both Plaintiffs and class members seek to recover for injuries caused by Wells Fargo’s

14 failure to properly verify or audit its automated decision-making tool, which caused both Plaintiffs and

15 class members to be denied mortgage modifications and/or to suffer emotional distress.

16          181.    Adequacy. Plaintiffs will fairly and adequately represent and protect the interests of the

17   members of the Class, as their interests do not conflict with the interest of the class members they seek

18   to represent. Plaintiffs have retained counsel competent and experienced in complex class action

19 litigation and intend to prosecute this action vigorously.

20          182.    Superiority. A class action is superior to other available methods for the fair and

21   efficient adjudication of this controversy. Successfully prosecuting class members’ claims will require

22   an in-depth knowledge of HAMP-related jurisprudence; intensive discovery of a banking giant

23   defended by a large, global law firm; and depositions of several sophisticated banking executives and

24   board members. These are matters that can only realistically be handled through unified class-wide

25   representation, which can be conducted on a contingency basis and offers class members economies of

26   scale unavailable in individual proceedings. A class action also has the benefit of comprehensive

27   supervision by a single court and will avoid the risk of inconsistent results.

28          183.    In the alternative to class certification under Rule 23(b)(3), the proposed class and


                                                         -32-                   THIRD AMENDED COMPLAINT
                                                                                   Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 33 of 60




 1   subclasses may also be certified under Rule 23(b)(2) or Rule 23(c)(4). Wells Fargo has acted or

 2   refused to act on grounds generally applicable to the class, thereby making final injunctive relief or

 3   corresponding declaratory appropriate with respect to the class as a whole. And Plaintiffs’ claims

 4   present a number of discrete but complex factual and legal issues that could be resolved for all class

 5   members in a single proceeding.

 6                                          TOLLING ALLEGATIONS

 7           184.    The causes of actions alleged herein did not accrue or were tolled until Plaintiffs and

 8   class members discovered, or could have discovered with the exercise of reasonable diligence, the facts

 9   giving rise to their legal claims.

10           185.    Plaintiffs and class members were not aware that they qualified for a mortgage

11   modification, and that Wells Fargo’s automated decision-making tool had miscalculated their

12   eligibility, until Wells Fargo informed them through letters mailed the second half of 2018.

13           186.    Plaintiffs and class members had no realistic ability to discover these facts on their own.

14   Wells Fargo’s automated decision-making tool is not public, and the mathematical calculations used to

15   determine eligibility for a mortgage modification depended on variables within Wells Fargo’s exclusive

16   control.

17           187.    Any applicable statues of limitations are also tolled by Wells Fargo’s knowing, active,

18   and ongoing concealment of the facts alleged herein. Wells Fargo discovered one of the software errors

19   in August 2013 but deliberately concealed its discovery from Plaintiffs and from class members until

20   the second half of 2018. Wells Fargo was under a continuous duty to disclose the truth to Plaintiffs and

21   class members, and Plaintiffs and class members reasonably relied on Wells Fargo’s ongoing

22   concealment.

23                                        CHOICE OF LAW ALLEGATIONS

24           188.    The State of California has sufficient contacts to the claims of nonresident Plaintiffs and

25   class members such that application of California’s Unfair Competition Law (UCL) is appropriate.

26           189.    Wells Fargo does substantial business in California; WFC is headquartered in California;

27   the Bank’s principal place of business is in California; and a significant portion of the proposed

28   Nationwide Class is located in California.


                                                         -33-                   THIRD AMENDED COMPLAINT
                                                                                   Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 34 of 60




 1          190.    In addition, the practices that form the basis of Plaintiffs’ and class members’ UCL

 2   claims against Wells Fargo are centered in California, where WFC is headquartered. WFC owns and

 3 controlled the Bank, and is responsible for testing and auditing its mortgage modification operations for

 4 compliance with HAMP and other government regulations.

 5          191.    Several of the executives and board members who failed to ensure that Wells Fargo

 6 properly tested and audited its mortgage modification operations were based in California. For

 7 example, public records indicate that at least four of the ten members who served on the Audit &

 8 Examination Committee between 2010 and 2017 were based in California—far more than any other

 9 state. In addition, at least one—and likely both—of the executives who served as WFC’s Chief
10 Operational Risk Officer between 2010 and 2017, and thus were responsible for the compliance and

11 audit reporting provided to the Compliance Committee and the Audit & Examination Committee, were

12 based in WFC’s San Francisco office.

13          192.    The State of California also has the strong regulatory interest in applying the UCL to all

14 class members’ claims. The UCL is designed to preserve a business climate in California free of unfair

15 and deceptive practices. If California were only able to address unfair business conduct when the

16 injured consumer resides in California, the UCL would be largely ineffective at regulating companies

17 who do business in all fifty states. Violators would be able to keep the vast majority of their ill-gotten

18 gains (all those obtained from non-California consumers), leaving California-based companies like
19 Wells Fargo undeterred from engaging in similar conduct in the future.

20
                                       FIRST CAUSE OF ACTION
21
                                            Breach of Contract
22                                Brought on behalf of the Nationwide Class

23          193.    Plaintiffs Debora Granja, Sandra Campos, Keith Lindner, Emma White, Troy Frye,
24 Coszetta Teague, John and Yvonne DeMartino, Russell and Brenda Simoneaux, Alicia Hernandez,

25 Rose Wilson, Tiffanie Hood, George and Cyndi Floyd, and Diana Trevino incorporate all preceding

26 paragraphs as if fully set forth herein. They bring this claim on behalf of themselves and the

27 Nationwide Class or, in the alternative, on behalf of themselves and the State Subclasses.

28          194.    When Plaintiffs and class members financed their homes, they entered into Security


                                                        -34-                   THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 35 of 60




 1   Instruments (typically referred to as a mortgage, deed of trust, or security deed) that set forth the

 2   conditions under which the lender could accelerate the borrower’s payments and foreclose on the

 3   property.

 4           195.     Plaintiffs’ and class members’ mortgage loans were insured, guaranteed, or held by a

 5   federal government agency and their Security Instruments were typically government-issued, form

 6   Federal Housing Administration (FHA) and/or Fannie Mae/Freddie Mac Security Instruments. 1Twelve

 7 of the sixteen Plaintiffs had their homes secured by Fannie/Freddie Security Instruments, while the

 8 remaining four had their homes secured by FHA Security Instruments. Wells Fargo breached the terms

 9 of both types of Security Instruments. Plaintiffs Campos, Hood and DeMartino entered into FHA
10 Security Instruments, while the remaining Plaintiffs’ Security Instruments are Fannie Mae/Freddie Mac

11 documents. References to “Security Instruments” in this complaint refer to all Plaintiffs’ mortgage

12   contracts. Reference to “FHA Security Instruments” is to Plaintiffs Campos, Hood and DeMartino’s

13   mortgage contracts, while reference to “Fannie/Freddie Security Instruments” is to the remaining

14   Plaintiffs’ mortgage contracts.

15           196.     Wells Fargo Bank was subject to the terms of these Security Instruments, either as the

16   original lender, an assignee, or as the mortgage servicer authorized to act on behalf of the lender.

17           197.     Under the Fannie/Freddie Security Instruments, the Bank was required to give notice to

18   Plaintiffs and class members before it was permitted to accelerate the remaining balance on their loans

19   and initiate the foreclosure process. That notice was required to specify the borrower’s default, the

20   action required by the borrower to cure the default, and the date by which the borrower must cure the

21   default to avoid acceleration and foreclosure proceedings.

22           198.     The Bank also agreed that “[i]f the Borrower meets certain conditions, Borrower shall

23   have the right to have enforcement of this Security Instrument discontinued…” prior to the sale of the

24   property. Those conditions included, among other things, that the Borrower “(a) pays Lender all sums

25
     1
       See Wells Fargo’s Request for Judicial Notice, Dkt. 60, attaching copies of certain Plaintiffs’ Security Instruments as
26   “exemplars” that were “substantially similar to the security instruments of the remaining named Plaintiffs.” The exemplars
     included Security Instruments for Plaintiffs DeMartino (FHA Maryland Deed of Trust), Floyd (Fannie Mae/Freddie Mac
27   UNIFORM INSTRUMENT), Hood (FHA Ohio Open-End Mortgage), Hernandez (Fannie Mae/Freddie Mac UNIFORM
     INSTRUMENT), and Wilson (Fannie Mae/Freddie Mac UNIFORM INSTRUMENT).
28


                                                                 -35-                      THIRD AMENDED COMPLAINT
                                                                                              Case No. 3:18-cv-07354-WHA
               Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 36 of 60




 1   which then would be due under this Security Instrument…” and “(b) cures any defaults of any other

 2   covenants or agreements.” 2

 3               199.         The Fannie/Freddie Security Instruments specifically contemplated the possibility of

 4 both a forbearance and modification of the sums secured by the Security Instruments. The

 5   Fannie/Freddie Security Instruments provided, “Extension of the time for payment or modification of

 6   amortization of the sums secured by this Security Instrument … shall not operate to release the liability

 7   of Borrower…” 3 (emphasis added).

 8               200.         Similarly, under the FHA Security Instruments, the Bank agreed it was not able to

 9   require full payment and its rights were otherwise limited “by regulations issued by the Secretary in the

10   case of payment defaults…” 4 The Bank also agreed that, “In many circumstances regulations issued by

11   the Secretary will limit Lender’s rights, in the case of payment defaults, to require immediate payment

12   in full and foreclose if not paid. This Security Instrument does not authorize acceleration or foreclosure

13   if not permitted by regulations of the Secretary.” 5

14               201.         Consistent with the Security Instruments, once a borrower missed a mortgage payment,

15   Wells Fargo sent correspondence advising of the amount owed and invited borrowers to call Wells

16   Fargo’s “trained professionals” who are “available to assist you in bringing your loan current … [and]

17   will work with you to determine the best option available to you.” These letters show Wells Fargo’s

18   understanding that there is more than one way to bring a loan current under the Security Instruments.

19               202.         One of the ways a loan could be brought current was a loan modification. In a recent

20   Rule 30(b)(6) deposition, Wells Fargo’s corporate representative testified that a mortgage modification

21   could cure a default and bring a loan current.

22               203.         This testimony is consistent with other correspondence Wells Fargo sent in response to a

23

24
     2
      See, e.g., Plaintiff Floyd Fannie/Freddie Security Instrument (Dkt.60-3) at pg. 24, ¶ 19; see also Plaintiff Hernandez at p.
     56, ¶ 19; Plaintiff Wilson at p. 76, ¶ 21(B).
25   3
       See, e.g., Plaintiff Floyd Fannie/Freddie Security Instrument (Dkt.60-3) at p. 23, ¶ 12; see also Plaintiff Hernandez at p. 52,
     ¶ 12.
26
     4
         See, e.g., Plaintiff DeMartino FHA Security Instrument (Dkt. 60-3) at p. 6, ¶ 9(a); see also Plaintiff Hood FHA Security
27 Instrument (Doc. 60-3) at p. 33, ¶ 9(a).

28   5
         See id. at ¶ 9(d).


                                                                   -36-                        THIRD AMENDED COMPLAINT
                                                                                                  Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 37 of 60




 1   request for mortgage assistance. In one letter, Wells Fargo told Plaintiff Troy Frye it was “considering a

 2   program that may assist you in bringing your loan current … This program, known as a loan

 3   modification, would provide you with the opportunity for a fresh start by adjusting the current terms of

 4   your loan.”

 5          204.    In a different letter, Wells Fargo advised Plaintiffs and class members that a loan

 6   modification is “an agreement that changes the terms of your existing mortgage. It brings your account

 7   up-to-date and may result in a lower monthly payment.”

 8          205.    Once borrowers, such as Plaintiffs, requested mortgage assistance from Wells Fargo, the

 9   Bank would tell borrowers: “We’ll continue to work with you to help avoid a foreclosure sale. If your

10   loan has not previously been referred to foreclosure and you have submitted all of the required

11   documentation needed to evaluate for an alternative, this loan will not be referred to foreclosure while

12   the application is evaluated. If your loan has been referred to foreclosure, we will not conduct a

13   foreclosure sale on this loan while your documents are being reviewed and if allowed by state law

14   and/or investor guidelines.” This message from Wells Fargo shows its understanding that a

15   modification would bring an account current, and allow the borrower to avoid foreclosure.

16          206.    The Bank breached its contractual obligations to Plaintiffs and class members by failing

17   to give Plaintiffs and class members adequate notice prior to accelerating their loan payments,

18   commencing the foreclosure process, and, in many instances, foreclosing on Plaintiffs’ and class

19   members’ homes.

20          207.    In particular, the Bank did not notify Plaintiffs and class members that they could cure

21   their default and avoid acceleration and foreclosure by accepting a mortgage modification. Plaintiffs

22   and class members qualified for a government-mandated mortgage modification, and the Bank was

23   required to offer them a mortgage modification but failed to do so. While HAMP and other types of

24   government-mandated mortgage modifications might have come into effect after Plaintiffs and class

25   members signed their Security Instruments, a reasonable interpretation of these contracts required

26   Wells Fargo to inform Plaintiffs of actions available to cure their default at the time of the default – not

27   just any action available at the time the parties executed the contract. And at the time of Plaintiffs’

28   defaults, a mortgage modification was an option that should have been available to them.


                                                         -37-                    THIRD AMENDED COMPLAINT
                                                                                    Case No. 3:18-cv-07354-WHA
               Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 38 of 60




 1               208.         Plaintiffs Campos, Hood and DeMartinos’ FHA Security Instruments specifically

 2   contemplated HUD Secretary regulations placing a limitation on Wells Fargo’s right to foreclose in the

 3   event of a default. These contracts stated, “In many circumstances regulations issued by the [HUD]

 4   Secretary will limit Lender’s rights, in the case of payment defaults, to require immediate payment in

 5   full and foreclose if not paid. This Security Instrument does not authorize acceleration or foreclosure if

 6   not permitted by regulations of the Secretary.” 6 Indeed, as a part of the financial crisis, the HUD

 7 Secretary stated in a report to Congress that “During this time of elevated financial stress on

 8   households, FHA maintained a robust set of policies…to provide assistance in curing mortgage

 9   delinquencies.” Those tools included, among other things, loan modifications. 7 The FHA (Federal

10   Housing Administration) is a part of HUD. And HUD was one of the administering offices for HAMP;

11   thus HUD was responsible for issuing regulations on borrower eligibility for a modification under the

12   program.

13               209.         As a result of the Bank’s breach, Plaintiffs and class members suffered damages in an

14 amount subject to proof, including loss of their homes; loss of equity in their homes; loss of tax

15 benefits; loss of appreciation in their homes’ value following foreclosure; loss of time and money spent

16 in an effort to avoid foreclosure; loss of time and money put into their homes; loss of time and money

17 to find new housing and move their families and belongings; loss of favorable interest rates or other

18 favorable loan terms; damage to credit; opportunity costs due to damaged credit or higher mortgage
19 payments.

20
                                                 SECOND CAUSE OF ACTION
21
                                            Intentional Infliction of Emotional Distress
22                                             Brought on Behalf of the IIED Class

23               210.         Plaintiffs Debora Granja, Sandra Campos, Keith Lindner, Emma White, Troy Frye,
24   Coszetta Teague, John and Yvonne DeMartino, Alicia Hernandez, Rose Wilson, Tiffanie Hood, George
25   and Cyndi Floyd, and Diana Trevino incorporate all preceding paragraphs as if fully set forth herein.
26
     6
         See id. at ¶ 9(d).
27
     7
      See U.S. Department of Housing and Urban Development November 15, 2011 Annual Report to Congress Fiscal Year
28   2011 Financial Status FHA Mutual Mortgage Insurance Fund at p. 23-24, available at
     https://www.hud.gov/sites/documents/FHAMMIFANNRPTFY2011.PDF (last accessed July 10, 2019).

                                                                 -38-                  THIRD AMENDED COMPLAINT
                                                                                          Case No. 3:18-cv-07354-WHA
              Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 39 of 60




 1   They bring this claim on behalf of themselves and the Nationwide Class or, in the alternative, on behalf

 2 of themselves and the State Subclasses.

 3             211.   Wells Fargo engaged in extreme and outrageous conduct as alleged herein. Wells Fargo

 4 repeatedly failed to properly verify or audit mortgage modification software on which its customers’

 5 homes and wellbeing depended. It allowed systemic errors to persist for five to eight years; ignored

 6   consent decrees requiring it to reform its mortgage modification and foreclosure practices; failed to

 7   reform its verification and auditing practices even after the government found a software error had led

 8   the Bank to wrongfully deny mortgage modifications; concealed its discovery of an additional software

 9   error from regulators and customers; and failed to identify other related errors for an additional three

10   years.

11             212.   The same extreme and outrageous conduct that caused a series of scandals and consumer

12   abuses within Wells Fargo—leading the government to impose billions of dollars in fines and to forbid

13   Wells Fargo from growing until reforms were implemented—was also responsible for Plaintiffs and

14   class members losing their homes here. Wells Fargo’s Board and executive leadership abandoned their

15   oversight responsibilities to a shocking degree, repeatedly ignoring compliance failures, government

16   fines, and consent decrees requiring leadership to implement appropriate auditing and compliance

17   procedures.

18             213.   With regard to the Bank’s mortgage modification and foreclosure processes in

19   particular, Wells Fargo’s Board and executive leadership repeatedly failed to ensure the Bank

20   conducted the necessary testing and audits to detect and promptly remedy any violations of HAMP or

21   other government requirements. Wells Fargo’s leadership ignored its oversight responsibilities even

22   after the government found it had not adequately overseen the Bank’s mortgage modification and

23   foreclosure operations, even after it agreed to implement proper oversight as part of two 2011 consent

24   orders, and even after the government found in 2015 that Wells Fargo had continuously failed to

25   comply with the consent. Leadership so flagrantly and repeatedly disregarded its oversight

26   responsibilities that the Federal Reserve imposed an asset-restriction on Wells Fargo, under which it

27   will be prohibited from growing unless and until it reforms its oversight and governance.

28             214.   Wells Fargo acted with reckless disregard for the probability that its conduct would


                                                         -39-                   THIRD AMENDED COMPLAINT
                                                                                   Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 40 of 60




 1   cause emotional distress to customers, including Plaintiffs and class members, who were wrongfully

 2   denied mortgage modifications and foreclosed upon.

 3           215.    As a result of Wells Fargo’s conduct, Plaintiffs and class members have suffered severe

 4   emotional distress, as alleged herein, which has contributed to diagnoses of anxiety and depression,

 5   extended psychological therapy, hospitalizations, high blood pressure, various health problems, marital

 6   struggles, social withdrawal, childhood trauma, suicidal ideation, stress disorders, and a number of

 7   other physical, psychological, and social afflictions.

 8           216.    Plaintiffs and class members seek compensatory damages as well as punitive damages

 9   against Wells Fargo, whose conduct evidences a willful, wanton, and reckless disregard for the rights of

10   Plaintiffs and class members.

11
                                         THIRD CAUSE OF ACTION
12
                             Negligence Brought on Behalf of the California Subclass
13
             217.    Plaintiffs Debora Granja, Sandra Campos and Keith Lindner incorporate all preceding
14
     paragraphs as if fully set forth herein. They bring this claim on behalf of themselves and the California
15
     Subclass.
16
             218.    Wells Fargo owes a duty of care to Plaintiffs and class members because Wells Fargo’s
17
     conduct is not that of an ordinary lender. Instead, Wells Fargo relied on information that it knew was
18
     false to deny Plaintiffs and class members a mortgage modification. Wells Fargo told half-truths to
19
     Plaintiffs and class members: it told these individuals that they did not qualify for a modification, while
20
     hiding the fact that these determinations were based on faulty software – and likely inaccurate. Wells
21
     Fargo knew in 2013 that the software tool was pulling incorrect inputs in its calculations, yet continued
22
     to use the tool without fixing it, and without telling Plaintiffs and class members about the problem.
23
             219.    Under California law, courts consider the Biakanja factors in assessing whether to
24
     recognize a duty of care, which include: (1) the extent to which the transaction was intended to affect
25
     the plaintiff, (2) the foreseeability of harm to the plaintiff, (3) the degree of certainty that the plaintiff
26
     suffered injury, (4) the closeness of the connection between the defendant’s conduct and the injury
27
     suffered, (5) the moral blame attached to the defendant’s conduct, and (6) the policy of preventing
28
     future harm. See Biakanja v. Irving, 49 Cal.2d 647 (1958). These factors weigh in favor of finding that

                                                           -40-                     THIRD AMENDED COMPLAINT
                                                                                       Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 41 of 60




 1   Wells Fargo owed Plaintiffs and class members a duty of care with respect to the mortgage

 2   modification process.

 3          220.    First, the transactions at issue here, Plaintiffs’ and class members’ application for a

 4   mortgage modification, were intended to affect Plaintiffs’ and class members as they directly related to

 5   their mortgages, including the amount they would pay each month for their mortgages during a time of

 6   financial stress, and ultimately whether Plaintiffs and class members would be able to keep their homes.

 7          221.    Second, the harm to Plaintiffs and class members resulting from Wells Fargo’s

 8   mishandling of their mortgage modification applications was readily foreseeable. Wells Fargo knew

 9   that its software tool was using incorrect inputs in calculating whether borrowers were eligible for a

10   modification, but proceeded to use the tool anyway.

11          222.    Although Wells Fargo previously indicated it initially discovered the error in 2015,

12   internal documents reveal that the error was found much earlier, in August 2013. After the error was

13   discovered in August 2013, the issue was “escalated to senior leadership.” Senior leadership received

14   presentations about the error, including a “recommendation on how to correct [the error] as well an

15   interim process …”

16          223.    As early as 2014, Wells Fargo recognized that the alleged error in this case “does have

17   the potential to impact customers “who are on the edge.”’ Through 2014 and 2015, Wells Fargo

18   acknowledged potential customer harm in discussing how to fix the error, questioning “will we know

19   there is an issue before there is customer harm?” These facts speak to the third factor, which is the

20   degree of certainty that the plaintiff suffered harm. Wells Fargo has already admitted that this error

21   caused it to deny mortgage modifications to Plaintiffs and class members in a time of need, and for

22   many, resulted in the loss of their homes through foreclosure. In its second quarter 2018 Form 10-Q,

23   when Wells Fargo first publicly disclosed the error, Wells Fargo acknowledged that “as a result of this

24   error…” Plaintiffs and class members were “incorrectly denied a loan modification or were not offered

25   a modification in cases where they could have otherwise qualified.”

26          224.    Moreover, in the late 2018 letters from Wells Fargo to Plaintiffs and class members

27   where Wells Fargo disclosed the error to them, Wells Fargo apologized and typically provided payment

28 to “help make up for your financial loss.” Wells Fargo also acknowledged that in the absence of the


                                                         -41-                   THIRD AMENDED COMPLAINT
                                                                                   Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 42 of 60




 1   error, Plaintiffs and class members would have been approved for a trial modification.

 2           225.   Fourth, there is a close connection between Wells Fargo’s knowledge of an issue in its

 3   mortgage modification software and failure to fix it, and the harm that Plaintiffs suffered. In its second

 4   quarter 2018 Form 10-Q, when Wells Fargo first publicly disclosed the error, it acknowledged that

 5   “after the loan modification was denied or the customer was deemed ineligible to be offered a loan

 6   modification, a foreclosure was completed.”

 7           226.   Plaintiffs and class members were injured as a result of the loan modification denial,

 8 including, but not limited to, loss of their homes; loss of equity in their homes; loss of tax benefits; loss

 9   of appreciation in their homes’ value following foreclosure; loss of time and money spent in an effort to

10   avoid foreclosure; loss of time and money put into their homes; loss of time and money to find new

11   housing and move their families; loss of favorable interest rates or other favorable loan terms; damage

12   to credit; and opportunity costs due to damage credit or higher mortgage payments; and emotional

13   distress.

14           227.   Fifth, Wells Fargo’s conduct is worthy of blame. Wells Fargo had knowledge of this

15   particular error and failed fix it and disclose it to Plaintiffs and class members until 2018 – well after

16 most Plaintiffs lost their homes after being unable to receive a mortgage modification. Even more

17 egregious, for some class members, Wells Fargo continued to accept applications for mortgage

18 modifications even after acknowledging that customers who were “on the edge” were most likely to be
19 impacted by the error in early 2014.

20           228.   Even before the error was discovered, Wells Fargo permitted multiple, systemic errors in

21 its automated mortgage software because the software was not properly audited to ensure for accuracy.

22   This conduct persisted even though Wells Fargo was on notice and promised to correct deficiencies in

23   its mortgage modification and foreclosure practices after a 2010 investigation by the Office of the

24 Comptroller of the Currency, which led to a 2011 Consent Order in which Wells Fargo promised to

25 improve oversight on its mortgage modification practices.

26           229.   Finally, for the sixth factor, there is a strong policy interest in recognizing a duty of care

27 here. If Wells Fargo is not held accountable for knowingly denying government-mandated

28 modifications to Plaintiffs and class members, while accepting stimulus money for participating in


                                                         -42-                    THIRD AMENDED COMPLAINT
                                                                                    Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 43 of 60




 1   government mortgage assistance programs, then banks will have little incentive to abide by government

 2   regulations that directly affect homeowners. Unless Wells Fargo is held accountable for its actions,

 3   Wells Fargo will not have an incentive to properly audit its mortgage modification software, promptly

 4   disclose errors, or notify borrowers of errors.

 5          230.     Wells Fargo undertook to review Plaintiffs’ and class members’ mortgage loans for

 6   potential modification. In doing so, Wells Fargo owed Plaintiffs and class members a duty to exercise

 7   reasonable care when determining whether Plaintiffs and class members were eligible for a mortgage

 8   modification.

 9          231.     Wells Fargo breached its duty by evaluating Plaintiffs’ and class members’ eligibility

10   using automated software that had not been properly verified or audited to ensure its accuracy. Wells

11   Fargo permitted multiple systemic errors in its automated software to remain uncorrected for five to

12   eight years. It failed to properly verify or audit its software even after the government required it to

13   reform its mortgage modification and foreclosure process in 2011; even after the government found a

14   software error had led the Bank to wrongfully deny mortgage modifications in 2013-2014; and even

15   after it discovered the error at issue in 2013.

16          232.     Moreover, Wells Fargo owed Plaintiffs and class members a duty not to make a material

17   misrepresentation about the status of Plaintiffs’ and class members’ mortgage modifications, as well as

18   a duty not to make negligent misrepresentations of fact. California law imposes a duty not to deceive

19   others, which is defined as “[t]he assertion, as a fact, of that which is not true, by one who has no

20   reasonable ground for believing it to be true” and “[t]he suppression of a fact, by one who is bound to

21   disclose it, or who gives information of other facts which are likely to mislead for want of

22   communication of that fact.” Civ. Code § 1710, subd. 2, and 3.

23          233.     Wells Fargo breached its duty not to make a material misrepresentation about the status

24   of a loan modification and other facts regarding the mortgage modification process by continuing to

25   offer mortgage modifications using a software tool it knew to provide false information, and failing to

26   advise Plaintiffs and class members that the decision to deny their mortgage modifications was

27   determined by faulty software.

28          234.     Wells Fargo provided reasons for the denial of Plaintiffs’ and class members’ mortgage


                                                         -43-                   THIRD AMENDED COMPLAINT
                                                                                   Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 44 of 60




 1   modifications that were false and that it had reason to know were false.

 2          235.    Wells Fargo advised Plaintiffs and class members that their mortgage modifications

 3   were denied based on reasons that were false, such as:

 4              1. “Your pending mortgage assistance required approval from the investor that ultimately

 5                  owns your mortgage, and the investor has declined the request.”

 6              2. “Unfortunately, after carefully reviewing the information you’ve provided, we are

 7                  unable to adjust the terms of your mortgage through the Home Affordable Modification

 8                  Program because your current monthly housing expense…is less than or equal to 31% of

 9                  your gross monthly income…”

10              3. “Based on your documented monthly income, we are unable to create an affordable

11                  payment that meets the requirements of the program.”

12          236.    All those reasons were false. Plaintiffs and class members were denied modifications

13   due to incorrect attorneys’ fees inputs in Wells Fargo’s software – not for the reasons Wells Fargo

14   provided to Plaintiffs at the time.

15          237.    Wells Fargo’s negligence caused Plaintiffs and class member to be wrongly denied a

16   mortgage modification, resulting in damages subject to proof, including loss of their homes; loss of

17   equity in their homes; loss of tax benefits; loss of appreciation in their homes’ value following

18   foreclosure; loss of time and money spent in an effort to avoid foreclosure; loss of time and money put

19 into their homes; loss of time and money to find new housing and move their families; loss of favorable

20   interest rates or other favorable loan terms; damage to credit; and opportunity costs due to damaged

21   credit or higher mortgage payments; and emotional distress.

22          238.    Plaintiffs and class members seek compensatory damages as well as punitive damages

23   against Wells Fargo, whose conduct evidences a willful, wanton, and reckless disregard for the rights of

24   Plaintiffs and class members.

25
                                  FOURTH CAUSE OF ACTION
26
      Wrongful Foreclosure Brought on Behalf of the California and Georgia Foreclosure Subclasses
27
            239.    Plaintiffs incorporate all preceding paragraphs as if fully set forth herein.
28


                                                         -44-                   THIRD AMENDED COMPLAINT
                                                                                   Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 45 of 60




 1                                          California Foreclosure Subclass

 2          240.    Plaintiffs Debora Granja, Sandra Campos and Keith Lindner bring this claim on behalf

 3 of themselves and the California Foreclosure Subclass.

 4          241.    Wells Fargo wrongfully foreclosed on Plaintiffs’ and the California Foreclosure

 5 Subclass’s real property pursuant to a power of sale in their Security Instruments. The foreclosure was

 6   unlawful and/or unfair because Wells Fargo did not first notify Plaintiffs and the California Foreclosure

 7   Subclass that they could cure their default by accepting a mortgage modification. Plaintiffs and class

 8   members qualified for the mortgage modification and Wells Fargo was required by the Security

 9   Agreements to notify Plaintiffs and class members of actions they could take to cure their default

10   before exercising its power of sale.

11          242.    Plaintiffs and class members were excused from tendering the amount of their secured

12   indebtedness, and no breach of condition or failure of performance existed on the part of Plaintiffs and

13   class members that would have authorized the foreclosure, because Wells Fargo was required to offer

14   Plaintiffs and class members a mortgage modification before it could accelerate their secured

15   indebtedness and initiate foreclosure proceedings.

16          243.    Plaintiffs and class members were harmed by the wrongful foreclosure and suffered

17   damages according to proof, including loss of their homes; loss of equity in their homes; loss of tax

18   benefits; loss of appreciation in their homes’ value following foreclosure; loss of time and money spent

19   in an effort to avoid foreclosure; loss of time and money put into their homes; loss of time and money

20   to find new housing and move their families; loss of favorable interest rates or other favorable loan

21   terms; damage to credit; opportunity costs due to damaged credit; and emotional distress.

22          244.    Plaintiffs and the California Foreclosure Subclass seek compensatory damages as well as

23   punitive damages against Wells Fargo, whose conduct evidences a willful, wanton, and reckless

24   disregard for the rights of Plaintiffs and class members.

25                                           Georgia Foreclosure Subclass

26          245.    Plaintiff Troy Frye brings this claim on behalf of himself and the Georgia subclass

27          246.    Wells Fargo owed Plaintiff Frye and the Georgia Foreclosure Subclass a duty to exercise

28   the power of sale afforded it by Plaintiff’s and class members’ Security Instruments in conformance


                                                          -45-                 THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 46 of 60




 1   with the terms of the Security Instruments and in good faith.

 2           247.    Wells Fargo breached its duty by foreclosing on Plaintiff’s and class members’ homes

 3 without first giving Plaintiff and class members notice that the could cure their default by accepting a

 4 mortgage modification. Wells Fargo was required to do so under the terms of the Security Instruments.

 5 Alternatively, foreclosing on Plaintiff’s and class members’ homes without first offering them a

 6 mortgage modification to which they were entitled constitutes bad faith and unfair execution of the

 7 Wells Fargo’s power of sale.

 8           248.    As a result of Wells Fargo’s conduct, Plaintiff Frye and the Georgia Foreclosure

 9 Subclass lost their homes to foreclosure and suffered other damages to be proven at trial, including loss
10 of equity in their homes; loss of tax benefits; loss of appreciation in their homes’ value following

11 foreclosure; loss of time and money spent in an effort to avoid foreclosure; loss of time and money put

12 into their homes; loss of time and money to find new housing and move their families; loss of favorable

13   interest rates or other favorable loan terms; damage to credit; opportunity costs due to damaged credit;

14   and emotional distress.

15           249.    Plaintiff and the Georgia Foreclosure Subclass seek compensatory damages as well as

16   punitive damages against Wells Fargo, whose conduct evidences a willful, wanton, and reckless

17   disregard for the rights of Plaintiffs and class members.

18
                                          FIFTH CAUSE OF ACTION
19
                               Violation of California’s Homeowners Bill of Rights
20                                Brought on Behalf of the California Subclass

21           250.    Plaintiffs Debora Granja, Sandra Campos and Keith Lindner incorporate all preceding
22   paragraphs as if fully set forth herein. They bring this claim on behalf of themselves and the California
23   Foreclosure Subclass.
24           251.    Under California’s Homeowners Bill of Rights, Wells Fargo had an obligation to ensure
25   that competent and reliable evidence, including the borrower’s loan status and information, supported
26   its right to foreclose before it filed a notice of default or notice or sale in connection with the
27   foreclosure of Plaintiffs’ and class members’ real property. Cal. Civ. Code § 2924.17.
28           252.    Wells Fargo materially and recklessly violated its obligation because Plaintiffs’ and


                                                          -46-                    THIRD AMENDED COMPLAINT
                                                                                     Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 47 of 60




 1   class members’ loan information did not support Wells Fargo’s right to foreclose. Plaintiffs’ and class

 2 members’ loan information showed that they qualified for a mortgage modification. Wells Fargo was

 3 therefore required to offer Plaintiffs and class members the opportunity to cure their default by

 4 accepting a mortgage modification before it could exercise its right to foreclose under Plaintiffs’ and

 5 class members’ Security Instruments.

 6          253.    The automated software that Wells Fargo used to wrongly determine that Plaintiffs and

 7 class members did not qualify for a mortgage modification was not reliable and Wells Fargo was

 8 reckless in using the software and relying upon it to support its right to foreclose. The software’s

 9 results had not been properly verified or audited, and as a result, multiple material errors remained
10 uncorrected in the software for five to eight years. Wells Fargo willfully and recklessly continued to

11 rely on its software even after the government cited it for failing to adequately audit its mortgage

12 modification and foreclosure procedures; even after the government found a software error had led the

13 Bank to wrongfully deny mortgage modifications in 2013-2014; and even after Wells Fargo discovered

14 another software error that caused it to wrongly deny modifications in 2015.

15          254.    As a result of Wells Fargo’s violation of the Homeowners Bill of Rights, Plaintiffs

16 Granja and the California Foreclosure Subclass suffered damages according to proof, including loss of

17 their homes; loss of equity in their homes; loss of tax benefits; loss of appreciation in their homes’

18 value following foreclosure; loss of time and money spent in an effort to avoid foreclosure; loss of time
19 and money put into their homes; loss of time and money to find new housing and move their families;

20 loss of favorable interest rates or other favorable loan terms; damage to credit; and opportunity costs

21 due to damaged credit.

22          255.    Pursuant to California Civil Code section 2924.19(b), Plaintiffs Granja and each member

23 of the California Foreclosure Subclass seek an award of treble actual damages or statutory damages of

24 $50,000, whichever is greater.

25
                                         SIXTH CAUSE OF ACTION
26
                               Violation of California’s Unfair Competition Law
27                                Brought on Behalf of the Nationwide Class

28          256.    Plaintiffs Debora Granja, Sandra Campos, Keith Lindner, Emma White, Troy Frye,


                                                        -47-                  THIRD AMENDED COMPLAINT
                                                                                 Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 48 of 60




 1   Coszetta Teague, John and Yvonne DeMartino, Russell and Brenda Simoneaux, Alicia Hernandez,

 2   Rose Wilson, Tiffanie Hood, George and Cyndi Floyd, and Diana Trevino incorporate all preceding

 3   paragraphs as if fully set forth herein. They bring this claim on behalf of themselves and the

 4   Nationwide Class.

 5          257.    In the alternative, should the Court decide that out-of-state plaintiffs may not maintain

 6   this claim against Wells Fargo, Plaintiffs Debora Granja, Sandra Campos and Keith Lindner bring this

 7   claim on behalf of themselves and the California Subclass.

 8          258.    Wells Fargo has violated and continues to violate California’s Unfair Competition Law

 9   (UCL), which prohibits unlawful, unfair, or fraudulent practices.

10          259.    Wells Fargo engaged in unlawful practices by denying mortgage modifications to

11   Plaintiffs and class members in violation of HAMP and other governmental requirements.

12          260.    Wells Fargo engaged in unfair practices by failing to properly verify or audit the

13   automated software it used to determine whether Plaintiffs and class members were eligible for a

14   mortgage modification. Wells Fargo’s faulty verification and auditing practices allowed multiple

15   systemic errors to remain uncorrected for five to eight years and persisted even after the government

16   cited Wells Fargo for failing to adequately audit its mortgage modification and foreclosure processes;

17   even after the government found a software error had led the Bank to wrongfully deny mortgage

18   modifications in 2013-2014; and even after Wells Fargo discovered another software error that caused

19   it to wrongly deny modifications in 2015.

20          261.    Wells Fargo’s Board and executive leadership further engaged in unfair practices by

21   failing to properly oversee the Bank’s compliance with HAMP and other governmental requirements.

22   Wells Fargo’s lack of central oversight has led to series of consumer abuses and billions of dollars in

23   government fines. Yet despite repeatedly promising to reform its oversight practices, Wells Fargo’s

24   Board and executive leadership repeatedly failed to implement or maintain procedures to ensure the

25   Bank was complying with HAMP or other applicable government requirements.

26          262.    Both Wells Fargo’s verification and auditing practices and its oversight practices are

27   unethical, unscrupulous, or substantially injurious to consumers; any legitimate utility of the practices

28   are outweighed by the harm to consumers; and the practices run afoul of the public policies underlying


                                                        -48-                   THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 49 of 60




 1   HAMP and California Homeowners Bill or Rights, which seek to help homeowners avoid foreclosure

 2 and promote fair mortgage lending and servicing practices.

 3          263.    As a result of Wells Fargo’s violations of the UCL, Plaintiffs have suffered injury in fact

 4 and lost money and property, including loss of their homes; loss of equity in their homes; loss of tax

 5 benefits; loss of appreciation in their homes’ value following foreclosure; loss of time and money spent

 6 in an effort to avoid foreclosure; loss of time and money put into their homes; loss of time and money

 7 to find new housing and move their families; loss of favorable interest rates or other favorable loan

 8   terms; damage to credit; and opportunity costs due to damaged credit.

 9          264.    Pursuant to California Business and Professions Code section 17203, Plaintiffs and class

10   members seek such orders or judgments as may be necessary to prevent the Wells Fargo’s future use of

11   its unfair and unlawful practices, and to restore to Plaintiffs and class members any money or property

12   that may have been acquired by means of Wells Fargo’s unfair competition.

13
                                       SEVENTH CAUSE OF ACTION
14
                                 Violation of State Consumer Protection Laws
15                                Brought on Behalf of Five State Subclasses

16          265.    Plaintiffs incorporate all preceding paragraphs as if fully set forth herein. In the
17   alternative or in addition to the preceding claim for violation of the UCL, Plaintiffs and class members
18   seek recovery under the following state consumer protection statutes as detailed below.
19                                               Illinois Subclass
20          266.    Plaintiff Coszetta Teague brings this claim on behalf of herself and the Illinois Subclass.
21          267.    Wells Fargo’s conduct as alleged herein violates the Illinois Consumer Fraud Act
22   (ICFA), 815 ILCS 505/2, which prohibits unfair acts or practices in the conduct of any trade or
23 commerce. Wells Fargo engaged in unfair practices by denying mortgage modifications to Plaintiffs

24 and class members in violation of HAMP and other governmental requirements; by failing to properly

25 verify or audit the automated software it used to determine whether Plaintiffs and class members were

26 eligible for a mortgage modification; and by failing to implement or maintain procedures to ensure the

27 Bank was complying with HAMP or other government requirements.

28          268.    As a result of Wells Fargo’s violation of the ICFA, Plaintiff Teague and the Illinois


                                                         -49-                   THIRD AMENDED COMPLAINT
                                                                                   Case No. 3:18-cv-07354-WHA
              Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 50 of 60




 1   Subclass suffered damages according to proof, including loss of their homes; loss of equity in their

 2   homes; loss of tax benefits; loss of appreciation in their homes’ value following foreclosure; loss of

 3   time and money spent in an effort to avoid foreclosure; loss of time and money put into their homes;

 4   loss of time and money to find new housing and move their families; loss of favorable interest rates or

 5   other favorable loan terms; damage to credit; and opportunity costs due to damaged credit or higher

 6   mortgage payments.

 7             269.   Pursuant to 815 ILCS 505/10a, Plaintiff and the Illinois Subclass seek recovery of their

 8   actual economic damages, punitive damages, injunctive relief, and attorneys’ fees and costs.

 9                                               Maryland Subclass

10             270.   Plaintiffs John and Yvonne DeMartino bring this claim on behalf of themselves and the

11   Maryland Subclass.

12             271.   Wells Fargo’s conduct as alleged herein violates the Maryland Consumer Protection Act

13   (MCPA), Md. Code Ann., Com. Law. §13-303, which prohibits unfair, abusive or deceptive practices.

14             272.   Wells Fargo engaged in unfair practices by denying mortgage modifications to Plaintiffs

15   and class members in violation of HAMP and other governmental requirements; by failing to properly

16   verify or audit the automated software it used to determine whether Plaintiffs and class members were

17   eligible for a mortgage modification; and by failing to implement or maintain procedures to ensure the

18   Bank was complying with HAMP or other applicable government requirements.

19             273.   Wells Fargo also violated both the MCPA and the Maryland Consumer Debt Collection

20   Act (MDCA), Md. Code Ann. Com. Law § 14-202(8), by attempting to enforce a right to foreclose on

21   Plaintiffs and class member’s property with reckless disregard as to the falsity of the existence of the

22   right.

23             274.   The automated software that Wells Fargo used to wrongly determine that Plaintiffs and

24   class members did not qualify for a mortgage modification was not reliable and Wells Fargo was

25   reckless in using the software and relying upon it to support its right to foreclose. The software’s

26   results had not been properly verified or audited, and as a result, multiple material errors remained

27   uncorrected in the software for five to eight years. Wells Fargo willfully and recklessly continued to

28   rely on its software even after the government cited it for failing to adequately audit its mortgage


                                                         -50-                   THIRD AMENDED COMPLAINT
                                                                                   Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 51 of 60




 1   modification and foreclosure procedures; even after the government found a software error had led the

 2   Bank to wrongfully deny mortgage modifications in 2013-2014; and even after Wells Fargo discovered

 3   another software error that caused it to wrongly deny modifications in 2015.

 4          275.    As a result of Wells Fargo’s violations of the MCPA and MDCA, Plaintiffs and the

 5   Maryland Subclass suffered damages according to proof, including loss of their homes; loss of equity in

 6   their homes; loss of tax benefits; loss of appreciation in their homes’ value following foreclosure; loss

 7   of time and money spent in an effort to avoid foreclosure; loss of time and money put into their homes;

 8   loss of time and money to find new housing and move their families; loss of favorable interest rates or

 9   other favorable loan terms; damage to credit; opportunity costs due to damaged credit or higher

10   mortgage payments; and emotional distress.

11          276.     Pursuant to Maryland Code Annotated, Commercial Law sections 13-408 and 14-203,

12 Plaintiffs and the Maryland Subclass seek to recover damages, including damages for emotional

13 distress and mental anguish, and an award of attorneys’ fees and costs.

14                                             New Jersey Subclass

15          277.    Plaintiff Alicia Hernandez brings this claim on behalf of herself and the New Jersey

16   Subclass.

17          278.    Wells Fargo’s conduct as alleged herein violates the New Jersey Consumer Fraud Act

18   (NJCFA), N.J.S.A. 56:8-2, which prohibits the use of any misrepresentation or deception in connection

19   with the extension of credit or subsequent servicing of that credit.

20          279.    Wells Fargo represented to Plaintiff and class members that they did not qualify for a

21 mortgage modification. That representation was false and caused Plaintiff and class members

22 ascertainable loss, including loss of their homes; loss of equity in their homes; loss of tax benefits; loss

23 of appreciation in their homes’ value following foreclosure; loss of time and money spent in an effort to

24 avoid foreclosure; loss of time and money put into their homes; loss of time and money to find new

25 housing and move their families; loss of favorable interest rates or other favorable loan terms; damage

26   to credit; and opportunity costs due to damaged credit or higher mortgage payments.

27          280.    Had Wells Fargo presented accurate information to Plaintiff and class members, they

28   would have opted for the mortgage modification for which the qualified. If Wells Fargo still refused to


                                                         -51-                  THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 52 of 60




 1   provide Plaintiff and class members with a mortgage modification, they could and would have used the

 2   knowledge that they qualified for a mortgage modification to fight foreclosure.

 3          281.    Pursuant to N.J.S.A 56:8-19, Plaintiff and the New Jersey Subclass request seek an

 4 award of treble damages, injunctive relief, and attorneys’ fees and costs.

 5                                              New York Subclass

 6          282.    Plaintiff Rose Wilson brings this claim on behalf of herself and the New York Subclass

 7          283.    Wells Fargo’s conduct as alleged herein violates Section 349(a) of New York’s General

 8   Business Law (GBL), which prohibits deceptive acts or practices

 9          284.    Wells Fargo’s acts and practices were consumer-oriented, as they affected not only

10   Plaintiff but similarly-situated consumers as well, and they had the potential to affect even more

11   consumers. The automated software that used to determine Plaintiff’s and other consumers’ eligibility

12   for mortgage modifications was systematically flawed and generated inaccurate calculations.

13          285.    The automated software’s calculations had not been properly verified or audited, and as

14   a result, multiple material errors remained uncorrected in the software for five to eight years. Wells

15   Fargo willfully and recklessly continued to rely on its software even after the government cited it for

16   failing to adequately audit its mortgage modification and foreclosure procedures; even after the

17   government found a software error had led the Bank to wrongfully deny mortgage modifications in

18   2013-2014; and even after Wells Fargo discovered another software error that caused it to wrongly

19   deny modifications in 2015.

20          286.    Wells Fargo’s practice of using systematically-flawed software was deceptive or

21   misleading in a material respect, as it led Plaintiff and class members to believe that they did not

22   qualify for a mortgage modification and caused them to be wrongly denied a mortgage modification.

23          287.    Had Wells Fargo presented accurate information to Plaintiff and class members, they

24   would have opted for the mortgage modification for which the qualified. If Wells Fargo still refused to

25   provide Plaintiff and class members with a mortgage modification, they could and would have used the

26   knowledge that they qualified for a mortgage modification to fight foreclosure.

27          288.    As a result of Wells Fargo’s violation of the GBL, Plaintiff and class members suffered

28   damages, including loss of their homes; loss of equity in their homes; loss of tax benefits; loss of


                                                         -52-                   THIRD AMENDED COMPLAINT
                                                                                   Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 53 of 60




 1   appreciation in their homes’ value following foreclosure; loss of time and money spent in an effort to

 2   avoid foreclosure; loss of time and money put into their homes; loss of time and money to find new

 3   housing and move their families; loss of favorable interest rates or other favorable loan terms; damage

 4   to credit; and opportunity costs due to damaged credit or higher mortgage payments.

 5          289.    Pursuant to N.Y. Gen. Bus. Law § 349(h), Plaintiff and the New York Subclass seek an

 6   award of damages, injunctive relief, and attorneys’ fees.

 7                                           Pennsylvania Subclass

 8          290.    Plaintiffs Cyndi and George Floyd bring this claim on behalf of themselves and the

 9   Pennsylvania Subclass.

10          291.    Wells Fargo’s conduct as alleged herein constitutes a violation of the Pennsylvania

11   Unfair Trade Practices and Consumer Protection Law (UTPCPL), 73 Pa. Stat. Ann. § 201-3, which

12   prohibits unfair or deceptive acts or practices in the conduct of trade or commerce.

13          292.    Wells Fargo’s practice of using systematically-flawed software to calculate Plaintiffs’

14 and class members’ eligibility for mortgage loan modifications was unfair and deceptive, as it led

15 Plaintiffs and class members to believe that they did not qualify for a mortgage modification and

16 caused them to be wrongly denied a mortgage modification.

17          293.    The automated software’s calculations had not been properly verified or audited, and as

18 a result, multiple material errors remained uncorrected in the software for five to eight years. Wells
19 Fargo willfully and recklessly continued to rely on its software even after the government cited it for

20 failing to adequately audit its mortgage modification and foreclosure procedures; even after the

21 government found a software error had led the Bank to wrongfully deny mortgage modifications in

22 2013-2014; and even after Wells Fargo discovered another software error that caused it to wrongly

23 deny modifications in 2015.

24          294.    Plaintiffs and class members justifiably relied on Wells Fargo’s determination that they

25 did not qualify for a mortgage modification. Had Wells Fargo presented accurate information to

26 Plaintiffs and class members, they would have opted for the mortgage modification for which the

27 qualified. If Wells Fargo still refused to provide Plaintiffs and class members with a mortgage

28 modification, they could and would have used the knowledge that they qualified for a mortgage


                                                        -53-                  THIRD AMENDED COMPLAINT
                                                                                 Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 54 of 60




 1   modification to fight foreclosure.

 2          295.    As a result of Wells Fargo’s violation of the UTPCPL, Plaintiffs and class members

 3   suffered damages, including loss of their homes; loss of equity in their homes; loss of tax benefits; loss

 4   of appreciation in their homes’ value following foreclosure; loss of time and money spent in an effort to

 5   avoid foreclosure; loss of time and money put into their homes; loss of time and money to find new

 6   housing and move their families; loss of favorable interest rates or other favorable loan terms; damage

 7   to credit; and opportunity costs due to damaged credit or higher mortgage payments.

 8          296.    Pursuant to 73 Pa. Stat. Ann. § 201-9.2, Plaintiffs and the Pennsylvania Subclass seek an

 9   award of treble damages, equitable relief, and attorneys’ fees and costs.

10
                                       EIGHTH CAUSE OF ACTION
11                                          Fraud by Concealment
12                                  Brought on behalf of the Fraud Subclass
            297.    Plaintiffs Troy Frye, Coszetta Teague, Russell and Brenda Simoneaux, Tiffanie Hood,
13
     and Emma White incorporate all preceding paragraphs as if fully set forth herein. They bring this claim
14
     on behalf of themselves and the Fraud Subclass.
15
            298.    Wells Fargo knew starting in 2013 that its software tool was yielding inaccurate
16
     determinations as to whether borrowers qualified for a modification, but hid that fact from borrowers.
17
     Instead, Wells Fargo sent each Plaintiff and class member a letter stating that his or her request for a
18
     modification had been denied based on a different reason (or without any reason at all), and made no
19
     mention of the real cause of the denial: inaccurate attorneys’ fees inputs in the software Wells Fargo
20
     was using to calculate eligibility for modifications.
21
            299.    Wells Fargo told Plaintiffs and class members these half-truths by letter. For example,
22
     by letter dated March 4, 2014, Wells Fargo told Plaintiff Frye that his mortgage modification
23
     application was denied because he “exceeded the number of modifications allowed by the investor.”
24
     Similarly, Wells Fargo told Plaintiff Teague by letter dated December 16, 2013 that her mortgage
25
     modification application was denied because: “[b]ased on your documented monthly income, we are
26
     unable to create an affordable payment that meets the requirements of the program.” Plaintiff White
27
     received a similar letter on October 31, 2013, in which Wells Fargo told her that she did not meet the
28


                                                         -54-                    THIRD AMENDED COMPLAINT
                                                                                    Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 55 of 60




 1   requirements for a modification because “[b]ased on [her] documented monthly income, [Wells Fargo

 2   was] unable to create an affordable payment that meets the requirements of the program.” Each denial

 3   letter provided an alleged reason for the denial of a mortgage modification, but failed to disclose a

 4   material fact: their denials were based on faulty software, and thus were likely erroneous.

 5          300.    Wells Fargo became aware of deficiencies in its loan modification software no later than

 6   August 2013, when it “learned there is a table in HPA which has attorney fees by state programmed and

 7   these amounts were being pulled into the trial decision but the tool also pulled in any assessed attorney

 8   fees. In some cases attorney fees could have been double counted therefore impacting the modification

 9   decision.”

10          301.    In October 2014, having known for more than a year that its faulty software could be

11   causing mortgage modifications to be wrongfully denied, Wells Fargo decided to do nothing: “[W]e

12   will continue with the process that is currently in place for obtaining the attorney fees.”

13          302.    In the second quarter of 2015, more than a year and half after learning of the faulty

14   software issue and having actively studied it for some time, Wells Fargo continued to do nothing to

15   correct it. It likewise failed to disclose the issue to potentially affected borrowers, despite recognizing

16   that: “Inaccurate fees will continue to be quoted, which causes a negative customer experience in

17   addition to a reconciling discrepancy.”

18          303.    In April and May of 2015, despite some of its employees expressing concern about the

19   continued use of the faulty software, Wells Fargo made the decision that “No fix is going to take place

20   at this time.” This was apparently based on its assessment that “there is really low risk.”

21          304.    Wells Fargo had a duty to disclose the software error – a material fact -- to Plaintiffs and

22   class members. By informing Plaintiffs and class members that they were denied mortgage

23   modifications, but not that those denials were based on calculations made by software it knew to be

24   faulty, Wells Fargo stated half-truths. One who undertakes to make a statement must not only state the

25 truth, but may not conceal any facts within his knowledge which materially qualifies his statement.

26 Since Wells Fargo chose to speak in stating that Plaintiffs did not qualify for a modification, it was

27 required to make a full disclosure. This is particularly true because Wells Fargo had superior

28 knowledge as to all material facts surrounding Plaintiffs’ eligibility for a modification.


                                                         -55-                    THIRD AMENDED COMPLAINT
                                                                                    Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 56 of 60




 1          305.    Wells Fargo knew Plaintiffs and class members would reasonably rely upon its

 2   representations and intended that Plaintiffs and class members rely upon its statements that Plaintiffs

 3   and class members did not qualify for a mortgage modification.

 4          306.    Plaintiffs reasonably believed Wells Fargo’s representation that they did not qualify for

 5 a modification. They had no reason to know Wells Fargo based that determination on a software tool

 6 that had a material error in it.

 7          307.    Had Wells Fargo disclosed the whole truth to Plaintiffs and class members, they would

 8 have been able to seek review of the incorrect decisions on their mortgage modifications by a

 9 competent third party, such as an attorney, agency, or other organization or individual with knowledge
10   of mortgage modification requirements and processes. They would then have become aware that the

11   denials of their mortgage modifications were erroneous, and would have been able to prevent the

12   wrongful foreclosures and other harm that flowed from Wells Fargo’s error.

13          308.    As a result of Wells Fargo’s fraudulent omissions and failures to disclose, Plaintiffs and

14   class members have been injured in fact and suffered a loss of money and/or property. Plaintiffs and

15   class members suffered damages, including loss of their homes; loss of equity in their homes; loss of

16   tax benefits; loss of appreciation in their homes’ value following foreclosure; loss of time and money

17   spent in an effort to avoid foreclosure; loss of time and money put into their homes; loss of time and

18   money to find new housing and move their families; loss of favorable interest rates or other favorable

19   loan terms; damage to credit; and opportunity costs due to damaged credit or higher mortgage

20   payments.
                                       NINTH CAUSE OF ACTION
21                                      Negligent Misrepresentation
22                           Brought on behalf of the Misrepresentation Subclass
            309.    Plaintiffs Keith Lindner and George and Cyndi Floyd incorporate all preceding
23
     paragraphs as if fully set forth herein. They bring this claim on behalf of themselves and the
24
     Misrepresentation Subclass.
25
            310.    Wells Fargo made a misrepresentation to Plaintiffs and class members by telling them
26
     that they did not qualify for a mortgage modification, while hiding the fact that those determinations
27
     were based on faulty software.
28


                                                        -56-                   THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 57 of 60




 1          311.    Wells Fargo made these negligent misrepresentations to Plaintiffs and class members by

 2   letter. For example, by letter dated February 18, 2010, Wells Fargo stated that Mr. Lindner had not

 3   been approved for a modification because Wells Fargo was unable to provide “a modified payment

 4   amount that [Mr. Lindner] could afford per investor guidelines on [his] mortgage.” In a similar letter

 5   dated November 18, 2011, Wells Fargo told Mr. and Mrs. Floyd that the investor that owned their

 6   mortgage declined their request for a modification. Each denial letter provided an alleged reason for the

 7   denial of a mortgage modification that turned out to be false.

 8          312.    Wells Fargo did not have reasonable grounds for believing that the misrepresentations of

 9   fact were true because Wells Fargo had notice starting in 2011, when it entered into consent orders with

10   the government, that it had inadequate mortgage modification and foreclosure practices. The OCC’s

11   investigation began in 2010, so Wells Fargo had reason at that point to question the accuracy of its

12   modification decisions. Wells Fargo received repeated warnings that it needed to more closely audit

13   and test its mortgage modification procedures, but unreasonably failed to do so.

14          313.    Wells Fargo had a duty to disclose accurate information to Plaintiffs. By informing

15 Plaintiffs and class members that they were not qualified mortgage modifications based on specific

16 reasons, Wells Fargo chose to speak. One who undertakes to make a statement must not only state the

17 truth, but must not make factual misrepresentations. Since Wells Fargo chose to speak in stating that

18 Plaintiffs did not qualify for a modification, it was required to make an accurate disclosure and not to
19 misrepresent facts. This is particularly true because Wells Fargo had superior knowledge as to all

20 material facts surrounding Plaintiffs’ eligibility for a modification.

21          314.    Wells Fargo knew Plaintiffs and class members would reasonably rely upon its factual

22 representations and intended that Plaintiffs and class members rely upon its statements.

23          315.    Plaintiffs reasonably believed Wells Fargo’s representation that they did not qualify for

24 a modification. They had no reason to know Wells Fargo based that determination on a software tool

25 that had a material error in it.

26          316.    Had Wells Fargo not mispresented the reason that Plaintiffs and class members were

27 denied a mortgage modification, they would have been able to seek review of the incorrect decisions on

28 their mortgage modifications by a competent third party, such as an attorney, agency, or other


                                                        -57-                  THIRD AMENDED COMPLAINT
                                                                                 Case No. 3:18-cv-07354-WHA
           Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 58 of 60




 1   organization or individual with knowledge of mortgage modification requirements and processes. They

 2   would then have become aware that the denials of their mortgage modifications were erroneous, and

 3   would have been able to prevent the wrongful foreclosures and other harm that flowed from Wells

 4   Fargo’s error.

 5          317.      As a result of Wells Fargo’s negligent misrepresentations, Plaintiffs and class members

 6   have been injured in fact and suffered a loss of money and/or property. Plaintiffs and class members

 7   suffered damages, including loss of their homes; loss of equity in their homes; loss of tax benefits; loss

 8   of appreciation in their homes’ value following foreclosure; loss of time and money spent in an effort to

 9   avoid foreclosure; loss of time and money put into their homes; loss of time and money to find new

10   housing and move their families; loss of favorable interest rates or other favorable loan terms; damage

11   to credit; and opportunity costs due to damaged credit or higher mortgage payments.

12

13                                            PRAYER FOR RELIEF

14          WHEREFORE, Plaintiffs, on behalf of themselves and those similarly situated, request the

15   following relief:

16              a. A determination that this action may be maintained as a class action;

17              b. An award of all damages and restitution to be paid according to proof, including

18                    statutory damages, treble damages, and punitive damages where appropriate;

19              c. Appropriate injunctive and equitable relief, including an order enjoining Wells Fargo

20                    from continuing its unlawful practices;

21              d. Pre-judgment interest and post-judgment interest, as provided by law;

22              e. Attorneys’ fees and costs of suit, including expert fees and costs;

23              f. Any and all other legal and equitable relief that the Court may find appropriate.

24                                        DEMAND FOR JURY TRIAL

25          Plaintiffs demand trial by jury for all issues so triable.

26
      Dated: November 21, 2019                                           /s/ Michael L. Schrag
27

28                                                                       GIBBS LAW GROUP LLP
                                                                         Michael L. Schrag (SBN 185832)

                                                          -58-                    THIRD AMENDED COMPLAINT
                                                                                     Case No. 3:18-cv-07354-WHA
     Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 59 of 60



                                                Joshua J. Bloomfield (SBN 212172)
 1                                              Linda Lam (SBN 301461)
 2                                              505 14th Street, Suite 1110
                                                Oakland, California 94612
 3                                              Telephone: 510-350-9700
                                                Facsimile: 510-350-9701
 4                                              mls@classlawgroup.com
                                                jjb@classlawgroup.com
 5                                              lpl@classlawgroup.com
 6
                                                Richard M. Paul III
 7                                              Ashlea G. Schwarz
                                                Laura C. Fellows
 8                                              PAUL LLP
                                                601 Walnut Street, Suite 300
 9
                                                Kansas City, Missouri 64106
10                                              Telephone: 816-984-8100
                                                Facsimile: 816-984-8101
11                                              Rick@PaulLLP.com
                                                Ashlea@PaulLLP.com
12                                              Laura@PaulLLP.com
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


                                       -59-               THIRD AMENDED COMPLAINT
                                                             Case No. 3:18-cv-07354-WHA
     Case 3:18-cv-07354-WHA Document 174-1 Filed 11/21/19 Page 60 of 60




 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                      i                 THIRD AMENDED COMPLAINT
                                                           Case No. 3:18-cv-07354-WHA
